Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

DATED AS OF MARCH 5, 2013,

AMONG

NEUTRAL TANDEM, INC. (d/b/a INTELIQUENT),

as Borrower

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

AND

BANK OF MONTREAL,

as Administrative Agent

 

 

 

BMO CAPITAL MARKETS, AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION      HEADING    PAGE   SECTION 1.      DEFINITIONS; INTERPRETATION     
1   

Section 1.1.

    

Definitions

     1   

Section 1.2.

    

Interpretation

     37   

Section 1.3.

    

Change in Accounting Principles

     37   

Section 1.4.

    

Pro Forma Calculations

     38   

Section 1.5.

    

Timing of Payment or Performance

     38   

Section 1.6.

    

Exchange Rate Calculations

     38    SECTION 2.      THE FACILITIES      39   

Section 2.1.

    

Revolving Facility

     39   

Section 2.2.

    

Letters of Credit

     39   

Section 2.3.

    

Applicable Interest Rates

     43   

Section 2.4.

    

Minimum Borrowing Amounts; Maximum Eurodollar Loans

     43   

Section 2.5.

    

Manner of Borrowing Loans and Designating Applicable Interest Rates

     43   

Section 2.6.

    

Maturity of Loans

     45   

Section 2.7.

    

Prepayments

     45   

Section 2.8.

    

Default Rate

     46   

Section 2.9.

    

Evidence of Indebtedness

     46   

Section 2.10.

    

Commitment Terminations

     47   

Section 2.11.

    

Replacement of Lenders

     47   

Section 2.12.

    

Defaulting Lenders

     48   

Section 2.13.

    

Cash Collateral for Fronting Exposure

     51    SECTION 3.      FEES      52   

Section 3.1.

    

Fees

     52    SECTION 4.      TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND
FUNDING INDEMNITY      52   

Section 4.1.

    

Taxes

     52   

Section 4.2.

    

Change of Law

     56   

Section 4.3.

    

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

     56   

Section 4.4.

    

Increased Costs

     57   

Section 4.5.

    

Funding Indemnity

     58   

Section 4.6.

    

Discretion of Lender as to Manner of Funding

     59   

Section 4.7.

    

Lending Offices; Mitigation Obligations

     59   



--------------------------------------------------------------------------------

SECTION 5.      PLACE AND APPLICATION OF PAYMENTS      60   

Section 5.1.

    

Place and Application of Payments

     60   

Section 5.2.

    

Non-Business Days

     60   

Section 5.3.

    

Payments Set Aside

     60    SECTION 6.      REPRESENTATIONS AND WARRANTIES      61   

Section 6.1.

    

Organization and Qualification

     61   

Section 6.2.

    

Subsidiaries and Joint Ventures

     61   

Section 6.3.

    

Authority and Validity of Obligations

     61   

Section 6.4.

    

Use of Proceeds; Margin Stock

     62   

Section 6.5.

    

Financial Reports

     62   

Section 6.6.

    

No Material Adverse Change

     63   

Section 6.7.

    

Full Disclosure

     63   

Section 6.8.

    

Trademarks, Franchises, and Licenses

     63   

Section 6.9.

    

Governmental Authority and Licensing

     64   

Section 6.10.

    

Good Title

     64   

Section 6.11.

    

Litigation and Other Controversies

     64   

Section 6.12.

    

Taxes

     64   

Section 6.13.

    

Approvals

     65   

Section 6.14.

    

[Reserved]

     65   

Section 6.15.

    

Investment Company

     65   

Section 6.16.

    

ERISA

     65   

Section 6.17.

    

Compliance with Laws

     65   

Section 6.18.

    

Anti-Terrorism Laws

     66   

Section 6.19.

    

Labor Matters

     67   

Section 6.20.

    

Other Agreements

     67   

Section 6.21.

    

Solvency

     67   

Section 6.22.

    

No Default

     67    SECTION 7.      CONDITIONS PRECEDENT      67   

Section 7.1.

    

All Credit Events

     67   

Section 7.2.

    

Initial Credit Event

     68    SECTION 8.      COVENANTS      69   

Section 8.1.

    

Existence; Conduct of Business

     70   

Section 8.2.

    

Maintenance of Properties

     70   

Section 8.3.

    

Payment of Obligations

     70   

Section 8.4.

    

Insurance

     70   

Section 8.5.

    

Financial Reports

     71   

Section 8.6.

    

Books and Records; Inspection and Audit Rights

     73   

Section 8.7.

    

Indebtedness; Certain Equity Securities

     74   

Section 8.8.

    

Liens

     76   

Section 8.9.

    

Investments, Loans, Advances, Guarantees and Acquisitions

     79   

Section 8.10.

    

Asset Sales

     82   

Section 8.11.

    

Sale/Leaseback Transaction

     83   

 

-ii-



--------------------------------------------------------------------------------

Section 8.12.

    

Hedging Agreements

     84   

Section 8.13.

    

Restricted Payments; Certain Payments of Indebtedness

     84   

Section 8.14.

    

[Reserved]

     86   

Section 8.15.

    

Compliance with Laws

     86   

Section 8.16.

    

[Reserved]

     87   

Section 8.17.

    

Transactions With Affiliates

     87   

Section 8.18.

    

No Changes in Fiscal Year

     88   

Section 8.19.

    

Collateral and Guarantee Requirement

     88   

Section 8.20.

    

Fundamental Changes; Business Activities

     88   

Section 8.21.

    

Use of Proceeds

     89   

Section 8.22.

    

Restrictive Agreements

     89   

Section 8.23.

    

Information Regarding Collateral

     90   

Section 8.24.

    

Amendment of Material Documents

     91   

Section 8.25.

    

Total Leverage Ratio

     91   

Section 8.26.

    

Further Assurance

     91    SECTION 9.      EVENTS OF DEFAULT AND REMEDIES      92   

Section 9.1.

    

Events of Default

     92   

Section 9.2.

    

Non-Bankruptcy Defaults

     94   

Section 9.3.

    

Bankruptcy Defaults

     94   

Section 9.4.

    

Collateral for Undrawn Letters of Credit

     95   

Section 9.5.

    

Post-Default Collections

     96   

Section 9.6.

    

Exclusion of Immaterial Subsidiaries

     96    SECTION 10.      THE ADMINISTRATIVE AGENT      97   

Section 10.1.

    

Appointment and Authority

     97   

Section 10.2.

    

Rights as a Lender

     97   

Section 10.3.

    

Action by Administrative Agent; Exculpatory Provisions

     97   

Section 10.4.

    

Reliance by Administrative Agent

     99   

Section 10.5.

    

Delegation of Duties

     99   

Section 10.6.

    

Resignation of Administrative Agent

     99   

Section 10.7.

    

Non-Reliance on Administrative Agent and Other Lenders

     100   

Section 10.8.

    

L/C Issuer

     101   

Section 10.9.

    

Hedging Liability and Cash Management Obligations

     101   

Section 10.10.

    

Designation of Additional Agents

     102   

Section 10.11.

    

Authorization to Enter into, and Enforcement of, the Collateral Documents;
Possession of Collateral

     102   

Section 10.12.

    

[Reserved]

     103   

Section 10.13.

    

Authorization of Administrative Agent to File Proofs of Claim

     103   

 

-iii-



--------------------------------------------------------------------------------

SECTION 11.      THE GUARANTEES      104   

Section 11.1.

    

The Guarantees

     104   

Section 11.2.

    

Guarantee Unconditional

     104   

Section 11.3.

    

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

     105   

Section 11.4.

    

Subrogation

     106   

Section 11.5.

    

Subordination

     106   

Section 11.6.

    

Waivers

     106   

Section 11.7.

    

Limit on Recovery

     106   

Section 11.8.

    

Stay of Acceleration

     106   

Section 11.9.

    

Benefit to Guarantors

     107   

Section 11.10.

    

Information

     107    SECTION 12.      RESERVED      107    SECTION 13.      MISCELLANEOUS
     107   

Section 13.1.

    

Notices

     107   

Section 13.2.

    

Successors and Assigns

     109   

Section 13.3.

    

Amendments

     113   

Section 13.4.

    

Costs and Expenses; Indemnification

     114   

Section 13.5.

    

No Waiver, Cumulative Remedies

     116   

Section 13.6.

    

Right of Setoff

     116   

Section 13.7.

    

Sharing of Payments by Lenders

     117   

Section 13.8.

    

Survival of Representations

     118   

Section 13.9.

    

Survival of Indemnities

     118   

Section 13.10.

    

Counterparts, Integration; Effectiveness.

     118   

Section 13.11.

    

Headings

     118   

Section 13.12.

    

Severability of Provisions

     119   

Section 13.13.

    

Construction

     119   

Section 13.14.

    

Excess Interest

     119   

Section 13.15.

    

Lender’s and L/C Issuer’s Obligations Several

     120   

Section 13.16.

    

No Advisory or Fiduciary Responsibility

     120   

Section 13.17.

    

Authorization to Release, Limit or Subordinate Liens or to Release Guaranties

     120   

Section 13.18.

    

Governing Law; Jurisdiction; Consent to Service of Process

     121   

Section 13.19.

    

Waiver of Jury Trial

     122   

Section 13.20.

    

USA Patriot Act

     122   

Section 13.21.

    

Confidentiality

     122   

Signature Page

          S-1   

 

-iv-



--------------------------------------------------------------------------------

Exhibit A   —    Notice of Payment Request Exhibit B   —    Notice of Borrowing
EXHIBIT C   —    Notice of Continuation/Conversion EXHIBIT D   —    Revolving
Note EXHIBIT E   —    Compliance Certificate Exhibit F   —    Additional
Guarantor Supplement Exhibit G   —    Assignment and Assumption Exhibit H-1   —
   Form of U.S. Tax Compliance Certificate Exhibit H-2   —    Form of U.S. Tax
Compliance Certificate Exhibit H-3   —    Form of U.S. Tax Compliance
Certificate Exhibit H-4   —    Form of U.S. Tax Compliance Certificate Exhibit I
  —    Form of Solvency Certificate Schedule 2.1   —    Commitments Schedule 6.2
  —    Subsidiaries Schedule 8.7   —    Existing Indebtedness Schedule 8.8   —
   Existing Liens Schedule 8.9   —    Investments Schedule 8.17   —   
Transactions with Affiliates SCHEDULE 8.22   —    Restriction

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement is entered into as of March 5, 2013 by and among NEUTRAL
TANDEM, INC. (d/b/a INTELIQUENT), a Delaware corporation (the “Borrower”), the
direct and indirect Subsidiaries of the Borrower (other than Excluded
Subsidiaries) from time to time party to this Agreement, as Guarantors, the
several financial institutions from time to time party to this Agreement, as
Lenders, and BANK OF MONTREAL, a Canadian chartered bank acting through its
Chicago branch, as Administrative Agent as provided herein.

PRELIMINARY STATEMENT

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS; INTERPRETATION.

Section 1.1. Definitions. The following terms when used herein shall have the
following meanings:

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of EBITDA of such Acquired Entity or Business
(determined as if references to the Borrower and the Subsidiaries in the
definition of the term “EBITDA” were references to such Acquired Entity or
Business and its subsidiaries which will become Subsidiaries), all as determined
on a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “EBITDA”.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

     =       LIBOR       1 - Eurodollar Reserve Percentage

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 10.6.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

“Applicable Margin” means (a) with respect to Base Rate Loans and Reimbursement
Obligations, 2.25% per annum, (b) with respect to Eurodollar Loans and L/C
Participation Fees, 3.25% per annum, and (c) with respect to the commitment fees
payable under Section 3.1(a), 0.50% per annum.

“Application” is defined in Section 2.2(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.00%. As used herein, the term “LIBOR Quoted Rate” means, for any day,
the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month

 

-2-



--------------------------------------------------------------------------------

interest period which appears on the LIBOR01 Page as of 11:00 a.m. (London,
England time) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) divided by (ii) one (1) minus the Eurodollar
Reserve Percentage.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.3(a).

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as determined pursuant to Section 2.5.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capital Lease Obligation” means, for any Person, the amount of the liability
shown on the balance sheet of such Person in respect of a Capital Lease
determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Consideration” means, in respect of any Disposition by the Borrower or any
Subsidiary, (a) cash or Permitted Investments received by it in consideration of
such Disposition, (b) any liabilities (as shown on the most recent balance sheet
of the Borrower provided hereunder or in the footnotes thereto) of the Borrower
or such Subsidiary, other than liabilities that are by their terms subordinated
in right of payment to the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of the
Subsidiaries shall have been validly released by all applicable creditors in
writing, and

 

-3-



--------------------------------------------------------------------------------

(c) any securities received by the Borrower or such Subsidiary from such
transferee that are converted by the Borrower or such Subsidiary into cash or
Permitted Investments (to the extent of the cash or Permitted Investments
received) within 180 days following the closing of the applicable Disposition.

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or one of its Subsidiaries in connection with cash management
services for collections, other Cash Management Services and for operating,
payroll and trust accounts of the Borrower or one of its Subsidiaries, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

“Cash Management Bank” means any Lender or any of its Affiliates that provides
any Cash Management Services.

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary to any Cash Management Bank in connection with, or in respect of, any
Cash Management Services.

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
stored value cards, (b) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items and interstate depository network services) and (c) any other demand
deposit or operating account relationships or other cash management services,
including any Cash Management Agreements.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Requirement of Law,
(b) any change in any Requirement of Law or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

-4-



--------------------------------------------------------------------------------

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended), but excluding any employee benefit plan of the
Borrower and its Subsidiaries and any “person” or “group” acting in its capacity
as trustee, agent or fiduciary or administrator of any such plan, at any time of
beneficial ownership of Equity Interests representing 35% or more of the
aggregate ordinary voting power for the election of directors of the Borrower,
(b) the failure of individuals who are members of the board of directors (or
similar governing body) of the Borrower on the Closing Date (together with any
new or replacement directors whose initial nomination for election was approved
by a majority of the directors who were either directors on the Closing Date or
previously so approved or have been previously disclosed in writing by the
Borrower to the Administrative Agent prior to the Closing Date) to constitute a
majority of the board of directors (or similar governing body) of the Borrower,
or (c) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Material Indebtedness of any
Loan Party or any Subsidiary of a Loan Party, shall occur.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner reasonably acceptable to the Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

“Collateral Account” is defined in Section 9.4.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Security Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Closing Date (including by
ceasing to be an Excluded Subsidiary), a supplement to the Security Agreement,
substantially in the form specified therein or in a form otherwise reasonably
acceptable to the Administrative Agent, duly executed and delivered on behalf of
such Person together with, to the extent reasonably requested by the
Administrative Agent, documents and opinions of the type referred to in
paragraphs (e), (f), (g), and (m) of Section 7.2 with respect to such Designated
Subsidiary;

(b) all Equity Interests in any Subsidiary owned by or on behalf of any Loan
Party, other than any Excluded Equity Interests, shall have been pledged
pursuant to the Security Agreement and the Administrative Agent shall, to the
extent required by the Security Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

 

-5-



--------------------------------------------------------------------------------

(c) (i) all Indebtedness of the Borrower or any of its Subsidiaries that is
owing to any Loan Party (or any Person required to become a Loan Party) shall be
evidenced by the Intercompany Note, which Intercompany Note shall be required to
be pledged to the Administrative Agent pursuant to the Security Agreement, and
(ii) except with respect to intercompany Indebtedness, as promptly as
practicable, and in any event within 30 days after the Closing Date, all
Indebtedness for borrowed money in a principal amount in excess of $2,000,000
(individually) that is owing to any Loan Party (or any Person required to become
a Loan Party) shall be evidenced by a promissory note and shall have been
pledged pursuant to a supplement to the Security Agreement substantially in the
form specified therein or in a form otherwise reasonably acceptable to the
Administrative Agent, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by Requirements of Law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Collateral Documents and perfect such Liens to the
extent required by, and with the priority required by, the Collateral Documents
and the other provisions of the term “Collateral and Guarantee Requirement”,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner or lessee of such Mortgaged Property, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid and enforceable first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted under Section 8.8, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and to the extent applicable in the relevant jurisdiction, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors, and (iv) such existing surveys, existing abstracts and
existing appraisals and such legal opinions, in each case, as the Administrative
Agent may reasonably request with respect to any such Mortgage or Mortgaged
Property.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, as to which the
Administrative Agent and the Borrower reasonably agree that the cost of creating
or perfecting such pledges or security

 

-6-



--------------------------------------------------------------------------------

interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees
(taking into account any adverse tax consequences to the Borrower and the
Subsidiaries (including the imposition of withholding or other material taxes)),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (b) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Collateral Documents as in effect on the Closing
Date and, to the extent appropriate in the applicable jurisdiction, as
reasonably agreed between the Administrative Agent and the Borrower, (c) in no
event shall control agreements or other control or similar arrangements be
required with respect to deposit accounts, securities accounts or commodities
accounts, (d) in no event shall the delivery of landlord lien waivers,
estoppels, collateral access letters or any similar agreement or document be
required, (e) in no event shall the Collateral include any Excluded Property,
(f) in no event shall the Borrower or any Subsidiary be required to deliver any
documents or take any perfection steps required or governed by the laws of any
non-U.S. jurisdiction, including the delivery of non-U.S. law pledge or charge
agreements, non-U.S. law agreements or filings with respect to Intellectual
Property or non-U.S. law security assignments or other non-U.S. agreements or
filings, and (g) no Mortgages shall be required with respect to leasehold
interests in real property. The Administrative Agent may, without the consent of
any Lender, grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Closing Date or in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) where it and the Borrower reasonably agree that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Collateral Documents. Without limiting the foregoing, (1) no Mortgages shall be
required to be delivered on the Closing Date, and (2) no perfection actions
shall be required with respect to (A) motor vehicles and other assets subject to
certificates of title or ownership, (B) letter of credit rights with a value
(individually) of less than $2,000,000 (except that if such letter of credit
right is a “supporting obligation” (as defined in the Uniform Commercial Code),
no perfection actions, other than the filing of a financing statement under the
Uniform Commercial Code, shall be required) or (C) commercial tort claims with a
value (individually) of less than $2,000,000.

“Collateral Documents” means the Security Agreement, the Mortgages, if any, and
all other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements, and other documents as shall from time to
time secure the Secured Obligations or any part thereof.

“Commitments” means the Revolving Credit Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E or any other form approved by the Administrative Agent (acting
reasonably).

 

-7-



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, at any time after the Closing Date
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had

 

-8-



--------------------------------------------------------------------------------

appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower, the L/C Issuer and each Lender.

“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of EBITDA of such Sold Entity or Business
(determined as if references to the Borrower and the Subsidiaries in the
definition of the term “EBITDA” were references to such Sold Entity or Business
and its subsidiaries), all as determined on a consolidated basis for such Sold
Entity or Business.

“Disposition” is defined in Section 8.10.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
dividends payable solely in Qualified Equity Interests) or that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

-9-



--------------------------------------------------------------------------------

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the
Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 91 days after the Revolving Credit
Termination Date (determined as of the date of issuance thereof or, in the case
of any such Equity Interests outstanding on the Closing Date, the Closing Date);
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale”, “casualty/condemnation” or a
“change of control” (or similar event, however denominated) shall not constitute
a Disqualified Equity Interest if any such requirement is subject to the prior
or concurrent repayment in full of all the Loans and all other Obligations
(other than contingent or indemnification obligations not then due) that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination or expiration of the Commitments and (ii) an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“EBITDA” means, with reference to any period, Net Income for such period, plus

(a) without duplication and to the extent deducted (and not added back) in
determining such Net Income, the sum of

(i) Interest Expense for such period;

(ii) all taxes based on income, profits or losses, including federal, foreign,
state and local income and similar taxes (including foreign withholding taxes),
paid or accrued during such period;

(iii) all amounts attributable to depreciation and amortization for such period
(excluding amortization expense attributable to a prepaid cash item that was
paid in a prior period, but including amortization of deferred financing fees
and costs and amortization of intangibles);

(iv) (A) any unusual or non-recurring charges, severance costs, relocation
costs, integration costs and costs related to closure and/or consolidation of
facilities, in any such case, for such period in an amount not to exceed
$5,000,000 in the aggregate in any Test Period and (B) any extraordinary charges
for such period, determined on a consolidated basis in accordance with GAAP;

(v) any Non-Cash Charges for such period;

 

-10-



--------------------------------------------------------------------------------

(vi) any losses attributable to early extinguishment, conversion or cancellation
of Indebtedness, obligations under any Hedging Agreement or other derivative
instruments in such period;

(vii) losses incurred as a result of Dispositions, closures, disposals or
abandonments other than Dispositions, closures, disposals or abandonments in the
ordinary course of business;

(viii) in accordance with the definition of Pro Forma Basis, an adjustment equal
to the amount, without duplication, included or deducted from “EBITDA”, of any
Pro Forma Adjustments; and

(ix) restructuring charges, accruals or reserves and related costs, costs
related to the acquisition and transition of the Borrower’s corporate
headquarters and settlements and impairments incurred outside the ordinary
course of the Borrower’s normal business operations, which, in the case of the
items described in this clause (ix), shall not in the aggregate exceed, in any
Test Period, $10,000,000;

provided that any cash payment made with respect to any Non-Cash Charges added
back in computing EBITDA for any prior period pursuant to clause (a)(v) above
(or that would have been added back had this Agreement been in effect during
such prior period) shall be subtracted in computing EBITDA for the period in
which such cash payment is made; and minus

(b) without duplication and to the extent included (and not deducted) in
determining such Net Income, the sum of:

(i) any interest income for such period, determined on a consolidated basis in
accordance with GAAP;

(ii) (A) any unusual or non-recurring gains for such period in an amount not to
exceed $5,000,000 in the aggregate in any Test Period and (B) any extraordinary
gains for such period, all determined on a consolidated basis in accordance with
GAAP;

(iii) any gains attributable to the early extinguishment, conversion or
cancellation of Indebtedness, obligations under any Hedging Agreement or other
derivative instruments in such period;

(iv) non-cash gains for such period; and

(v) gains as a result of Dispositions, closures, disposals or abandonments other
than Dispositions, closures, disposals or abandonments in the ordinary course of
business;

 

-11-



--------------------------------------------------------------------------------

provided, that any cash receipt (or any netting arrangements resulting in
reduced cash expenses) with respect to any non-cash gain deducted in computing
EBITDA for any prior period pursuant to clause (b)(iv) above (or that would have
been deducted in computing EBITDA had this Agreement been in effect during such
prior period) shall be added in computing EBITDA for the period in which such
cash is received (or netting arrangement becomes effective);

provided, further, that, to the extent included in Net Income, EBITDA for any
period shall be calculated so as to exclude (without duplication of any
adjustment referred to above) the effect of:

(A) the cumulative effect of any changes in GAAP or accounting principles
applied by management during such period;

(B) any realized or unrealized foreign exchange gains or losses resulting from
the impact of foreign currency changes on the valuation of assets or liabilities
on the balance sheet of the Borrower and its Subsidiaries;

(C) any gains or losses attributable to the mark-to-market movement in the
valuation of Hedging Obligations or other derivative instruments pursuant to
Accounting Standards Codification 815; and

(D) purchase accounting adjustments (including, without limitation, reductions
in revenues attributable to the difference between the amount of the Borrower’s
deferred revenues upon acquisition and the fair value of such deferred revenues
determined under purchase accounting);

provided, further, that EBITDA for any period shall be calculated so as to
include (without duplication of any adjustment referred to above or made
pursuant to Section 1.3, if applicable) the Acquired EBITDA of any Person,
property, business or asset acquired by the Borrower or any Subsidiary during
such period in a Material Acquisition to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or asset to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Closing Date, and not subsequently so
disposed of, an “Acquired Entity or Business”) for the entire period (including
the portion thereof occurring prior to such acquisition) determined on a
historical Pro Forma Basis; and

provided, further, that EBITDA for any period shall be calculated so as to
exclude (without duplication of any adjustment referred to above or made
pursuant to Section 1.3, if applicable) the Disposed EBITDA of any Person,
property, business or asset sold, transferred or otherwise disposed of or closed
by the Borrower or any Subsidiary during such period in a Material Disposition
(each such Person, property, business or asset so sold, transferred or otherwise
disposed of or closed, including pursuant to a transaction consummated prior to
the Closing Date, a “Sold Entity or Business”) for the entire period (including
the portion thereof occurring prior to such sale, transfer, disposition or
closure) determined on a historical Pro Forma Basis.

 

-12-



--------------------------------------------------------------------------------

For purposes of this Agreement, EBITDA for the Test Period ended June 30, 2013,
shall be deemed to equal the product of (A) EBITDA for the three fiscal quarters
ending June 30, 2013 and (B) 1.333.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Requirement of Law pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary of a Loan Party
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other legally enforceable
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

 

-13-



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan or the failure by the Borrower or any of its
ERISA Affiliates to make a required contribution to a Multiemployer Plan
pursuant to Section 431 or 432 of the Code, (d) a determination that any Plan
is, or is expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the Borrower
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan, (f) the receipt by the Borrower or any
of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, (g) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan or (h) the receipt by the Borrower or any of
its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status, within the meaning of
Section 305 of ERISA or Section 432 of the Code.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.3(b).

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities,” as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

“Event of Default” means any event or condition identified as such in
Section 9.1.

“Excluded Equity Interests” means (a) any Equity Interests that consist of
Voting Stock of a Subsidiary that is a CFC in excess of 65% of the outstanding
Voting Stock of such Subsidiary, (b) any Equity Interests if, to the extent, and
for so long as, the grant of a Lien thereon to secure the Secured Obligations is
effectively prohibited by any Requirements of Law; provided that such Equity
Interest shall cease to be an Excluded Equity Interest at such time as such
prohibition ceases to be in effect, (c) Equity Interests in any Person other
than wholly

 

-14-



--------------------------------------------------------------------------------

owned Subsidiaries to the extent and for so long as not permitted by the terms
of such Subsidiary’s organizational documents; provided that such Equity
Interest shall cease to be an Excluded Equity Interest at such time as such
prohibition ceases to be in effect, and (d) any Equity Interest if, to the
extent, and for so long as, the Administrative Agent and the Borrower shall have
agreed in writing to treat such Equity Interest as an Excluded Equity Interest
on account of the cost of pledging such Equity Interest hereunder (taking into
account any adverse tax consequences to the Borrower and the Subsidiaries
(including the imposition of withholding or other material taxes)), being
excessive in view of the benefits to be obtained by the Lenders therefrom.

“Excluded Property” means (a) any fee-owned real property with a fair market
value (calculated as of the date of acquisition or, in the case of any real
property owned on the Closing Date, as of the Closing Date) of less than
$1,000,000, (b) any leased real property, (c) any lease of property other than
real property to the extent that a grant of a security interest therein would
violate or invalidate such lease and the consent to the granting of such
security interest cannot, after use of commercially reasonable efforts by the
Borrower (which efforts shall not require the Borrower to pay any fee), be
obtained, (d) any Excluded Equity Interests, (e) any asset if, to the extent and
for so long as the grant of a Lien thereon to secure the Secured Obligations is
effectively prohibited by any Requirements of Law, (f) any lease, license or
other agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or a Loan Party) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code, other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code notwithstanding such prohibition, (g) any
governmental licenses or state or local franchises, charters and authorizations,
if, to the extent, and for so long as, the grant of a security interest in any
such licenses, franchises, charters or authorizations would be prohibited or
restricted by such license, franchise, charter or authorization, (h) any
trademark application filed in the United States Patent and Trademark Office on
the basis of an “intent-to-use” such trademark, unless and until acceptable
evidence of use of the trademark has been filed with and accepted by the United
States Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of
the Lanham Act (15 U.S.C. §§1051, et seq.), if, to the extent, and for so long
as, granting a security interest or other lien in such trademark application
prior to such filing could reasonably be expected to adversely affect the
enforceability or validity of such trademark application, and (i) in each case
if the contract or other agreement pursuant to which such Lien is granted or
created (or the documentation providing for such Indebtedness) effectively
prohibits the creation of any other Lien on such property, any property subject
to a Lien permitted by clauses (iv), (v), (ix) and (xx) of Section 8.8(a).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Borrower, (b) any Subsidiary that is a CFC, (c) any Subsidiary
substantially all of the assets of which consist of equity of one or more CFCs,
(d) any Subsidiary that is prohibited by any Requirement of Law from
guaranteeing the Secured Obligations, (e) any Subsidiary that is prohibited by
any contractual obligation existing on the Closing Date or on the date such
Subsidiary is acquired from guaranteeing the Secured Obligations, and (f) any
Subsidiary (i) the

 

-15-



--------------------------------------------------------------------------------

aggregate amount of total assets of which equal less than 2.5% of the
consolidated total assets of the Borrower (excluding the assets of the Foreign
Subsidiaries) or (ii) the aggregate amount of gross revenues of which equal less
than 2.5% of the consolidated gross revenues of the Borrower (excluding the
gross revenues of the Foreign Subsidiaries), in each case as of the end of or
for each Test Period during the term of this Agreement; provided that if at the
end of or for any Test Period during the term of this Agreement, the combined
aggregate amount of total assets or combined aggregate amount of gross revenues
of all Subsidiaries that under clauses (f), (i) and (f)(ii) above would
constitute Excluded Subsidiaries shall have exceeded 5% of the consolidated
total assets of the Borrower (excluding the assets of the Foreign Subsidiaries)
or 5% of the consolidated gross revenues of the Borrower (excluding the gross
revenues of the Foreign Subsidiaries), then one or more of such Excluded
Subsidiaries shall for all purposes of this Agreement be deemed to cease to be
Excluded Subsidiaries in descending order based on the amounts of their total
assets or gross revenues, as the case may be, until such excess shall have been
eliminated; provided that any Subsidiary shall cease to be an Excluded
Subsidiary at such time as it is a wholly owned Subsidiary of the Borrower and
none of clauses (b) through (f) above apply to it.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.11) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.1 amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(g), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code

 

-16-



--------------------------------------------------------------------------------

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in
Section 2.3(a).

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness

 

-17-



--------------------------------------------------------------------------------

or other obligation or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee the Secured Obligations or any part thereof in
form and substance reasonably acceptable to the Administrative Agent.

“Guarantors” means and includes each Subsidiary of the Borrower other than an
Excluded Subsidiary, and Borrower, in its capacity as a guarantor of the Secured
Obligations of another Loan Party.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders in respect of any Hedging Agreement as such
Loan Party may from time to time enter into with any one or more of the Lenders
party to this Agreement or their Affiliates, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor);
provided, however, that, with respect to any Guarantor, the Hedging Liability of
any Loan Party guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts

 

-18-



--------------------------------------------------------------------------------

payable incurred in the ordinary course of business), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case entered into
in connection with an acquisition, but excluding (i) current accounts payable
and trade payables incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers or employees of the Borrower or any
Subsidiary and (iii) any purchase price adjustment or earnout incurred in
connection with an acquisition, until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP), (e) all Capital Lease
Obligations of such Person, (f) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party (in each case after giving effect to any prior reductions or drawings
which may have been reimbursed), (g) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances, (h) all Disqualified Equity
Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, and
(j) all Guarantees by such Person of Indebtedness of others. The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (i) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Note” means each subordinated intercompany note executed by the
Borrower or any Subsidiary and payable to the Borrower or any Subsidiary in such
form approved by the Administrative Agent (acting reasonably).

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

-19-



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period and (b) with respect to any Base Rate Loan,
the last day of each March, June, September and December and on the maturity
date.

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending
(a) in the case of Eurodollar Loans, one (1), two (2), three (3), six (6) (or,
if agreed to by each Lender, nine (9) or twelve (12)) months thereafter;
provided, however, that:

(i) no Interest Period shall extend beyond the final maturity date of the
relevant Loans;

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

“Investment” means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of Equity Interests or debt or
other securities of another Person, (b) a loan (other than the extension of
trade credit in the ordinary course of business), advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of (i) all or substantially all of the property and
assets or business of another Person or (ii) assets constituting a business
unit, line of business, product line or division of such Person. The amount, as
of any date of determination, of (i) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing a payment or
prepayment of in respect of principal of such Investment, but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (ii) any Investment in the form of a Guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not

 

-20-



--------------------------------------------------------------------------------

stated or determinable, the maximum reasonably anticipated liability in respect
thereof, as determined in good faith by the Borrower, (iii) any Investment in
the form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by the
Borrower) of such Equity Interests or other property as of the time of the
transfer, minus any payments actually received by such investor representing a
return of capital of such Investment, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (iv) any
Investment (other than any Investment referred to in clause (i), (ii) or
(iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), minus
the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment. For purposes of Section 8.9, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by the Borrower.

“IRS” means the United States Internal Revenue Service.

“Junior Financing” means any Indebtedness that (a) is subordinated in right of
payment to the Obligations or (b) is secured by a Lien on Collateral that ranks
junior to the Lien on such Collateral securing the Secured Obligations.

“Junior Lien Intercreditor Agreement” means an Intercreditor Agreement
reasonably satisfactory to the Administrative Agent and the Borrower relating to
any Junior Financing permitted by Section 8.7.

“L/C Issuer” means Bank of Montreal, in its capacity as the issuer of Letters of
Credit hereunder, or such other Lender requested by the Borrower (with such
Lender’s consent) and approved by the Administrative Agent in its reasonable
discretion, in each case together with its successors in such capacity as
provided in Section 2.2(h). Each L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate (it being agreed that such L/C
Issuer shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.2 with respect to such Letters of Credit).

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Participation Fee” is defined in Section 3.1(b).

 

-21-



--------------------------------------------------------------------------------

“L/C Sublimit” means $7,500,000, as reduced or otherwise amended pursuant to the
terms hereof.

“Lenders” means and includes the Persons listed on Schedule 2.1 and any other
Person that shall have become party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Lending Office” is defined in Section 4.7.

“Letter of Credit” is defined in Section 2.2(a).

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).

“Lien” means (a) any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, (b) the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities. In no
event shall an operating lease be deemed to be a Lien.

“Loan” means any Revolving Loan, whether outstanding as a Base Rate Loan or
Eurodollar Loan or otherwise, each of which is a “type” of Loan hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents and the Guaranty Agreements.

 

-22-



--------------------------------------------------------------------------------

“Loan Party” means the Borrower and each of the Guarantors.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of) any Person; provided that the
aggregate consideration therefor (including Indebtedness assumed in connection
therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment but excluding earnout or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $5,000,000; it
being understood that in any event the Prior Disclosed Acquisition shall
constitute a Material Acquisition.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or financial condition
of the Borrower or of the Loan Parties and their Subsidiaries taken as a whole,
(b) a material impairment of the ability of the Loan Parties, taken as a whole,
to perform their payment obligations under the Loan Documents or (c) the rights
and remedies of the Administrative Agent and the Lenders under the Loan
Documents.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all of the issued and outstanding
Equity Interests in any Person that are owned by the Borrower or any Subsidiary
or (b) assets comprising all or substantially all the assets of (or the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $5,000,000; it being understood that in any
event the Prior Disclosed Disposition shall constitute a Material Disposition.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $5,000,000. For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their reasonable
discretion.

 

-23-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party, and the improvements thereto.

“Mortgages” means, collectively, each mortgage or deed of trust delivered to the
Administrative Agent pursuant to the Collateral and Guarantee Requirement, as
the same may be amended, modified, supplemented or restated from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, with reference to any period, the net income (or net loss)
attributable to the Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) (i) any net income (or net loss) for such period of
any Person that is accounted for by the equity method of accounting and (ii) the
net income (or net loss) of any Person (other than the Borrower) that is not a
Subsidiary, in the case of each of clauses (a)(i) and (ii), except that Net
Income of the Borrower shall be increased by the amount (not in excess of such
excluded income of such Person) of cash dividends or cash distributions or other
payments that are actually paid by such Person in cash or Permitted Investments
(or other property to the extent converted into cash or Permitted Investments)
to the Borrower or, subject to clause (b) below, any other Subsidiary during
such period, and (b) the net income of any Subsidiary (other than the Borrower
or any Subsidiary of the Borrower (other than an Excluded Subsidiary)) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary is not permitted by
the operation of the terms of the organizational documents or similar
shareholder or joint venture agreement of such Subsidiary, unless such
restriction with respect to the payment of cash dividends and other similar cash
distributions has been legally and effectively waived.

“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives to any
director, officer or employee of the Borrower or any Subsidiary (excluding, for
the avoidance of doubt, any cash payments of income taxes made for the benefit
of any such Person in consideration of the surrender of any portion of such
options, stock or other incentives upon the exercise or vesting thereof),
(c) any non-cash charges resulting from (i) the application of purchase
accounting or (ii) investments in minority interests in a Person, to the extent
that such investments are subject to the equity method of accounting; provided
that Non-Cash Charges shall not include additions to bad debt reserves or bad
debt expense and any noncash charge that results from the write-down or
write-off of accounts receivable and (d) the non-cash impact of accounting
changes or restatements.

“Non-Compliant Subsidiary” has the meaning set forth in the definition of the
term “Permitted Acquisition”.

 

-24-



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 13.3 and (b) has been approved
by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” and “Notes” each is defined in Section 2.9.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Sanctions Programs” means all Requirements of Law and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal Requirements of Law or Executive Orders, and any
similar Requirements of Law adopted by any State within the United States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.11).

 

-25-



--------------------------------------------------------------------------------

“Pari Passu Intercreditor Agreement” means an Intercreditor Agreement reasonably
acceptable to the Administrative Agent and the Borrower relating to Permitted
Secured Indebtedness.

“Participant” has the meaning assigned to such term in clause (d) of
Section 13.2.

“Participant Register” has the meaning specified in clause (d) of Section 13.2.

“Participating Interest” is defined in Section 2.2(e).

“Participating Lender” is defined in Section 2.2(e).

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, for each Lender, the percentage of the total Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated or expired, the
percentage of the total Revolving Credit Exposure then outstanding held by such
Lender.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrower to the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Subsidiary of the Equity Interests in, or all or substantially all the
assets of (or assets constituting a business unit, division, product line or
line of business of), any Person if (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person shall be or become a
Subsidiary of the Borrower and such Subsidiary and each subsidiary of such
Person (collectively, the “Acquired Person”), to the extent required by, and
within the time period set forth in, Section 8.19, shall become a Loan Party or
(b) in the case of any purchase or other acquisition of other assets, such
assets will be owned by the Borrower or a Subsidiary and, to the extent required
by the Collateral and Guarantee Requirement, shall become Collateral; provided
that (i) all transactions related thereto are consummated in all material
respects in accordance with all Requirements of Law, (ii) the business of such
Person, or such assets, as the case may be, constitute a business that complies
with Section 8.20(b), (iii) with respect to each such purchase or other
acquisition, all actions, if any, required to be taken with respect to each
newly created or acquired Subsidiary or assets in order to satisfy the
requirements set forth in Section 8.19 shall have been taken (or arrangements
for the taking of such actions reasonably satisfactory to the Administrative
Agent shall have been made), (iv) at the time of and immediately after giving
effect to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing or would result therefrom, (v) immediately after
giving effect to such purchase or other acquisition, the Borrower shall be in
compliance with the covenant set forth in Section 8.25 on a Pro Forma Basis for
the most recent Test Period completed on or prior to such time for which
financial statements shall have been delivered pursuant to Section 8.5(a) or
(b), and (vi) with respect to any Permitted Acquisition that would constitute a
Material Acquisition, the Borrower shall have delivered to the Administrative
Agent

 

-26-



--------------------------------------------------------------------------------

(A) a certificate of a Financial Officer of the Borrower certifying that all the
requirements set forth in this definition have been satisfied with respect to
such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in
clause (v) above and (B) if available, the financial statements of the Acquired
Person for up to each of the three (3) fiscal years most recently ended.
Notwithstanding the foregoing, a Permitted Acquisition may include the direct or
indirect acquisition of Non-Compliant Subsidiaries or Assets if and only to the
extent that the aggregate amount of consideration relating to all such Permitted
Acquisitions made or directly or indirectly provided by any Loan Party to
purchase or acquire any Non-Compliant Subsidiary or Assets and that is allocable
to the purchase or acquisition of such Non-Compliant Subsidiaries or Assets
(determined in accordance with GAAP and excluding amounts referred to in the
proviso to this sentence), when combined with the aggregate amount of any
Investments in Subsidiaries that are not Loan Parties made pursuant to
Section 8.9(c)(iii) (other than pursuant to the proviso thereto) does not exceed
$15,000,000. For purposes of this definition, “Non-Compliant Subsidiary or
Asset” means (A) any Subsidiary acquired pursuant to a Permitted Acquisition
that will not become a Loan Party in accordance with the requirements of
clause (a) of this definition or (B) any assets acquired pursuant to a Permitted
Acquisition that will not be owned by a Loan Party after giving effect to such
Permitted Acquisition.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 8.3;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 8.3;

(c) Liens incurred or pledges and deposits made (i) in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws, Environmental Laws or similar legislation, (ii) to
secure liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of obligations of the type set forth described in clause
(i) above or (iii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, surety, stay, customs and appeal
bonds, performance and return-of-money bonds, government contracts, trade
contracts (other than for Indebtedness) and other obligations of a like nature,
in each case in the ordinary course of business and (ii) in respect of letters
of credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

 

-27-



--------------------------------------------------------------------------------

(e) ground leases or subleases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 9.1;

(g) easements, rights-of-way, licenses, restrictions (including zoning
restrictions), minor defects, exceptions or irregularities in title,
encroachments, protrusions and other similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not
materially detract from the value of the affected real property of the Borrower
and its Subsidiaries, when taken as a whole, or interfere in any material
respect with the ordinary conduct of business of the Borrower and its
Subsidiaries, taken as a whole and to the extent reasonably agreed by the
Administrative Agent, any other exception on the title policy issued in
connection with any Mortgaged Property;

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries;

(j) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;

(k) Liens that are contractual rights of set-off;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Borrower or any Subsidiary; provided that such
Lien secures only the obligations of the Borrower or such Subsidiary in respect
of such letter of credit; and

(n) any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of business of the
Borrower and the Subsidiaries, taken as a whole;

 

-28-



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clause
(c) above securing obligations under letters of credit or bank guarantees.

“Permitted Investments” means:

(a) U.S. Dollars and, with respect to any Foreign Subsidiary, local currencies
held by such Foreign Subsidiary;

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
or instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;

(c) securities issued by any state or commonwealth of the United States of
America or any political subdivision or taxing authority of any such state or
commonwealth or any public instrumentality thereof or any political subdivision
or taxing authority of any such state or commonwealth or any public
instrumentality, in each case maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;

(d) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;

(e) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(f) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (b), (c) and (e) above and entered into
with a financial institution satisfying the criteria described in clause (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated at least A-1 by S&P or
P-1 by Moody’s and (iii) have portfolio assets of at least $1,000,000,000; and

(h) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

 

-29-



--------------------------------------------------------------------------------

“Permitted Non-Loan Party Indebtedness” means Indebtedness incurred or issued by
any Subsidiary that is not a Loan Party that (i) except with respect to
Indebtedness incurred or issued by any Foreign Subsidiary that is not a Loan
Party, is not revolving in nature, (ii) is not secured by any Collateral, and
(iii) is not Guaranteed by any Loan Party.

“Permitted Secured Indebtedness” means Indebtedness incurred or issued by a Loan
Party that (i) is not revolving in nature, (ii) is secured by the Collateral on
a basis that ranks equal in priority with, or junior in priority to, the
Obligations, (iii) does not mature earlier than 91 days after the Revolving
Credit Termination Date, (iv) is not guaranteed by any Subsidiary that is not a
Loan Party, (v) is not secured by any collateral other than the Collateral, and
(vi) is subject to a Pari Passu Intercreditor Agreement or a Junior Lien
Intercreditor Agreement, as applicable. The Obligations are not included in
“Permitted Secured Indebtedness”.

“Permitted Unsecured Indebtedness” means Indebtedness incurred or issued by a
Loan Party that (i) is not revolving in nature, (ii) is not secured by any
collateral (including the Collateral), (iii) does not mature earlier than 91
days after the Revolving Credit Termination Date, and (iv) is not guaranteed by
any Subsidiary that is not a Loan Party.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA
(other than a Multiemployer Plan) or subject to the minimum funding standards
under Section 412 of the Code that is maintained by the Borrower or an ERISA
Affiliate of the Borrower.

“Post-Acquisition Period” means, with respect to any Material Acquisition or any
Material Disposition, the period beginning on the date such transaction is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such transaction is consummated.

“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party.

“Prior Disclosed Acquisitions” means any proposed acquisitions that have been
previously disclosed in writing by the Borrower to the Administrative Agent
prior to the Closing Date. Any Prior Disclosed Acquisition shall be deemed to be
a Material Acquisition and a Permitted Acquisition.

“Prior Disclosed Dispositions” means any proposed dispositions that have been
previously disclosed in writing by the Borrower to the Administrative Agent
prior to the Closing Date. Any Prior Disclosed Disposition shall be deemed to be
a Material Disposition.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period for a Material
Acquisition, with respect to the Acquired EBITDA of the Acquired Entity or
Business acquired in such Material Acquisition or the EBITDA of the Borrower,
the pro forma increase or decrease in such Acquired EBITDA

 

-30-



--------------------------------------------------------------------------------

or such EBITDA of the Borrower, as the case may be (including the portion
thereof attributable to any assets (including Equity Interests) acquired)
projected by the Borrower in good faith as a result of (a) actions taken prior
to or during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or synergies
(including revenue synergies and cost saving synergies) or (b) any additional
costs incurred prior to or during such Post-Acquisition Period, in each case in
connection with the combination of the operations of the assets acquired with
the operations of the Borrower and the Subsidiaries; provided that, so long as
such actions are taken prior to or during such Post-Acquisition Period or such
costs are incurred prior to or during such Post-Acquisition Period, as
applicable, the cost savings and synergies related to such actions or such
additional costs, as applicable, may be assumed, for purposes of projecting such
pro forma increase or decrease to such Acquired EBITDA or such EBITDA, as the
case may be, to be realizable during the entirety, or, in the case of,
additional costs, as applicable, to be incurred during the entirety of such Test
Period, provided further that any such pro forma increase or decrease to such
Acquired EBITDA or such EBITDA, as the case may be, shall be without duplication
for cost savings or additional costs already included in such Acquired EBITDA or
such EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of (or commencing with) the first day of the
applicable period of measurement in such test or covenant: (i) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction (A) in the case of a Material Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of the Subsidiaries, shall be excluded, and (B) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (ii) any retirement or repayment of
Indebtedness, (iii) any Indebtedness incurred or assumed by the Borrower or any
of the Subsidiaries in connection therewith and (iv) if any such Indebtedness
has a floating or formula rate, such Indebtedness shall be deemed to have
accrued an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with (and subject to applicable limitations included in) the
definition of EBITDA and give effect to events and synergies (including
operating expense reductions) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and the
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

-31-



--------------------------------------------------------------------------------

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness issued in exchange for, or the net proceeds of
which are used to modify, extend, refinance, renew, replace or refund
(collectively, to “Refinance” or a “Refinancing” or “Refinanced”), such Original
Indebtedness (or previous refinancing thereof constituting Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of any such Refinancing Indebtedness shall not exceed the principal
amount (or accreted value, if applicable) of the Original Indebtedness
outstanding immediately prior to such Refinancing except by an amount equal to
the unpaid accrued interest and premium thereon plus other reasonable amounts
paid, and fees and expenses incurred, in connection with such Refinancing plus
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder, (b) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 8.7(a)(i), (ii) or (iii), the direct and contingent
obligors with respect to such Refinancing Indebtedness are not changed,
(c) other than with respect to a Refinancing in respect of Indebtedness
permitted pursuant to Section 8.7(a)(iii), such Refinancing Indebtedness
(i) shall have a final maturity date equal to or later than the final maturity
date of the Original Indebtedness and the final maturity date of such
Refinancing Indebtedness shall not be subject to any conditions that could
result in such final maturity date occurring on a date that precedes the final
maturity date of such Original Indebtedness (except to the extent that any such
conditions existed in the terms of the Original Indebtedness) and (ii) shall not
be required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control (or similar event, however denominated),
an asset sale or a casualty or condemnation event or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (A) the maturity of such Original Indebtedness and (B) 91 days after
the Revolving Credit Termination Date, (d) such Refinancing Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent, and (e) if the Original Indebtedness
being Refinanced is Indebtedness permitted by Section 8.7(a)(i), (ii) or (iii),
the terms and conditions of any such Refinancing Indebtedness, taken as a whole,
are not materially less favorable to the Lenders than the terms and conditions
of the Original Indebtedness being Refinanced (including, if applicable, as to
collateral priority and subordination, but excluding as to interest rates, fees,
funding discounts and redemption or

 

-32-



--------------------------------------------------------------------------------

prepayment premiums); provided that a certificate of an Authorized
Representative of the Borrower delivered to the Administrative Agent at least
five (5) Business Days prior to such Refinancing, together with a reasonably
detailed description of the material terms and conditions of such proposed
Refinancing Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement in clause (e) shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees).

“Reimbursement Obligation” is defined in Section 2.2(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. To the
extent provided in the last paragraph of Section 13.3, the Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to the Administrative Agent on or after the
Closing Date pursuant to an incumbency certificate of the type contemplated by
Section 7.2.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of, or any other
return of capital with respect to, any Equity Interests in the Borrower.

 

-33-



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.1 attached hereto or in the Assignment and
Assumption pursuant to which such Lender has assumed its commitment, in each
case and made a part hereof, as the same may be reduced or modified at any time
or from time to time pursuant to the terms hereof. The Borrower and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate $15,000,000 on the Closing Date.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations at such time.

“Revolving Credit Termination Date” means March 5, 2016 or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Sections 2.10, 9.2 or 9.3.

“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.1 and 2.2.

“Revolving Loan” is defined in Section 2.1 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 2.9.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

“S&P” means Standard & Poor’s Financial Services LLC.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means the Obligations, Hedging Liability, and Cash
Management Obligations, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired (including all interest, costs, fees, and charges
after the entry of an order for relief against any Loan Party in a case under
the United States Bankruptcy Code or any similar proceeding, whether or not such
interest, costs, fees and charges would be an allowed claim against such Loan
Party in any such proceeding); provided, however, that, with respect to any
Guarantor, the Secured Obligations of any Loan Party Guaranteed by such
Guarantor shall exclude all Excluded Swap Obligations.

 

-34-



--------------------------------------------------------------------------------

“Security Agreement” means that certain Collateral Agreement dated the date of
this Agreement among the Loan Parties and the Administrative Agent, as the same
may be amended, modified, supplemented or restated from time to time.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “EBITDA”.

“Solvent” means, with respect to any Person, that (a) the Fair Value and Present
Fair Salable Value of the assets of such Person taken as a whole exceeds its
Stated Liabilities and Identified Contingent Liabilities, (b) such Person does
not have Unreasonably Small Capital, and (c) such Person will be able to pay its
Stated Liabilities and Identified Contingent Liabilities as they mature (with
the terms “Fair Value”, “Present Fair Salable Value”, “Stated Liabilities”,
“Identified Contingent Liabilities”, “will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature” and “do not
have Unreasonably Small Capital” having the meanings as defined in Exhibit I).

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment, or
other event that by the terms of this Agreement requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a “Pro Forma Basis”.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended for which financial
statements have been, or were required to be, delivered pursuant to
Section 8.5(a) or (b).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

-35-



--------------------------------------------------------------------------------

“Total Funded Debt” means, as of any date of determination, (a) the aggregate
principal amount of indebtedness of the Borrower and its Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting of indebtedness for borrowed money, Reimbursement Obligations,
Capital Lease Obligations and debt obligations evidenced by bonds, debentures,
notes or similar instruments plus the aggregate face amount of all outstanding
standby letters of credit issued for the account of the Borrower or any of its
Subsidiaries minus (b) all Unrestricted Cash; provided that when calculating
compliance with Section 8.25 under this Agreement solely for the purpose of
complying with Sections 8.7(ii), (vi), (vii), 8.9(o), and 8.13, Total Funded
Debt shall be calculated without giving effect to clause (b) above.

“Total Leverage Ratio” means, as of the date of determination, the ratio of
(a) Total Funded Debt of the Borrower and its Subsidiaries as of the last day of
such Test Period most recently ended on or prior to such date of determination
to (b) EBITDA of the Borrower and its Subsidiaries for such Test Period.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“United States” and “U.S.” means the United States of America.

“Unrestricted Cash” means, as of any date, unrestricted cash and cash
equivalents owned by a Loan Party then maintained by a Loan Party in one or more
accounts located in the United States and that are not, and are not presently
required under the terms of any agreement or other arrangement binding on the
Borrower or any Subsidiary on such date to be, (a) pledged to or held in one or
more accounts under the control of one or more creditors of the Borrower or any
Subsidiary (other than to secure the Secured Obligations) or (b) otherwise
segregated from the general assets of the Borrower and the Subsidiaries, in one
or more special accounts or otherwise, for the purpose of securing or providing
a source of payment for Indebtedness or other obligations that are or from time
to time may be owed to one or more creditors of the Borrower or any Subsidiary
(other than to secure the Secured Obligations). For the avoidance of doubt,
“Unrestricted Cash” shall exclude, on each occasion when the amount of
Unrestricted Cash is to be determined in respect of any transaction, the amount
of the proceeds of any Indebtedness then being issued or any cash or cash
equivalents to be received or to be used in such transaction.

“U.S. Dollars” and “$” each means the lawful currency of the United States.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 4.1.

 

-36-



--------------------------------------------------------------------------------

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement. The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Accounting Standards Codification 825 or
account for assets and liabilities acquired in an acquisition on a fair value
basis pursuant to Accounting Standards Codification 805, all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Accounting Standards Codification 825 or
Accounting Standards Codification 805.

Section 1.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the

 

-37-



--------------------------------------------------------------------------------

Required Lenders may by notice to the Lenders and the Borrower, respectively,
require that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Subsidiaries shall be
the same as if such change had not been made. No delay by the Borrower or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof. Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof. Whenever in this Agreement it is
necessary to determine whether a lease is a capital lease or an operating lease,
such determination shall be made on the basis of GAAP as in effect on the
Closing Date.

Section 1.4. Pro Forma Calculations. For purposes of determining compliance with
any test or covenant contained in this Agreement with respect to any period
during which any Material Acquisition or Material Disposition occurs, Acquired
EBITDA, EBITDA, Disposed EBITDA and the Total Leverage Ratio shall be calculated
with respect to such period and with respect to such Material Acquisition or
Material Disposition on a Pro Forma Basis (in the case of Acquired EBITDA,
EBITDA and Disposed EBITDA, without duplication of any adjustments made pursuant
to the definition of the term “EBITDA”).

Section 1.5. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, unless the
context otherwise requires.

Section 1.6. Exchange Rate Calculations. Where the permissibility of a
transaction depends upon compliance with, or is determined by reference to,
amounts stated in U.S. Dollars, any amount stated in another currency shall be
translated to U.S. Dollars at the applicable exchange rate then in effect and
the permissibility of actions taken under Section 8 shall not be affected by
subsequent fluctuations in exchange rates. For purposes of Sections 8.25,
amounts in currencies other than U.S. Dollars shall be translated to U.S.
Dollars at the exchange rate used in preparing the most recently delivered
financial statements.

 

-38-



--------------------------------------------------------------------------------

SECTION 2. THE FACILITIES.

Section 2.1. Revolving Facility. (a) Revolving Credit Commitments. Subject to
the terms and conditions hereof, each Lender, by its acceptance hereof,
severally agrees to make a loan or loans (individually a “Revolving Loan” and
collectively for all the Lenders the “Revolving Loans”) in U.S. Dollars to the
Borrower from time to time on a revolving basis up to the amount of such
Lender’s Revolving Credit Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Revolving Credit Termination Date. The sum of
the aggregate principal amount of Revolving Loans and L/C Obligations at any
time outstanding shall not exceed the Revolving Credit Commitments in effect at
such time. Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Revolver Percentages. As provided in
Section 2.5(a), the Borrower may elect that each Borrowing of Revolving Loans be
either Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and
the principal amount thereof reborrowed before the Revolving Credit Termination
Date, subject to the terms and conditions hereof.

Section 2.2. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Facility, the L/C Issuer shall issue
standby letters of credit (each a “Letter of Credit”) for the account of
Borrower or for the account of the Borrower and one or more of its Subsidiaries
in an aggregate undrawn face amount up to the L/C Sublimit. Each Letter of
Credit shall be issued by the L/C Issuer, but each Lender shall be obligated to
reimburse the L/C Issuer for such Lender’s Revolver Percentage of the amount of
each drawing thereunder and, accordingly, Letters of Credit shall constitute
usage of the Revolving Credit Commitment of each Lender pro rata in an amount
equal to its Revolver Percentage of the L/C Obligations then outstanding.

(b) Applications. At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form reasonably satisfactory to the L/C Issuer,
with expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or ten (10) days prior to the Revolving Credit
Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the
L/C Issuer for the Letter of Credit requested (each an “Application”). The
Borrower agrees that if on the Revolving Credit Termination Date any Letters of
Credit remain outstanding the Borrower shall then deliver to the Administrative
Agent, without notice or demand, Cash Collateral in an amount equal to 103% of
the aggregate amount of each Letter of Credit then outstanding (which shall be
held by the Administrative Agent pursuant to the terms of Section 9.4).
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 3.1, and (ii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid and
notice of such payment is provided by the Borrower from the L/C Issuer, except
as otherwise provided for in Section 2.5(c), the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of
360 days, and the actual number of days elapsed). If the L/C Issuer issues any
Letter of Credit with an expiration date that is automatically extended unless
the L/C Issuer gives notice that the expiration date will not so extend beyond
its then

 

-39-



--------------------------------------------------------------------------------

scheduled expiration date, unless the Administrative Agent or the Required
Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give such notice
of non-renewal before the time necessary to prevent such automatic extension if
before such required notice date: (i) the expiration date of such Letter of
Credit if so extended would be after the Revolving Credit Termination Date,
(ii) the Revolving Credit Commitments have been terminated, or (iii) an Event of
Default exists and either the Administrative Agent or the Required Lenders (with
notice to the Administrative Agent) have given the L/C Issuer instructions not
to so permit the extension of the expiration date of such Letter of Credit. The
L/C Issuer agrees to issue amendments to the Letter(s) of Credit increasing the
amount, or extending the expiration date, thereof at the request of the Borrower
subject to the conditions of Section 7 and the other terms of this Section.

(c) The Reimbursement Obligations. Subject to Section 2.2(b), the obligation of
the Borrower to reimburse the L/C Issuer for all drawings under a Letter of
Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit, except that reimbursement shall be made by no
later than 12:00 Noon (Chicago time) on the date when each drawing is to be paid
if the Borrower has been notified in writing of such drawing by the L/C Issuer
on or before 11:00 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 11:00 a.m.
(Chicago time) on the date when such drawing is to be paid, by no later than
12:00 Noon (Chicago time) on the Business Day, following the date such
notification is given in writing to the Borrower, in immediately available funds
at the Administrative Agent’s principal office in Chicago, Illinois, or such
other office as the Administrative Agent may designate in writing to the
Borrower (who shall thereafter cause to be distributed to the L/C Issuer such
amount(s) in like funds). If the Borrower does not make any such reimbursement
payment on the date due and the Participating Lenders fund their participations
therein in the manner set forth in Section 2.2(e) below, then all payments
thereafter received by the Administrative Agent in discharge of any of the
relevant Reimbursement Obligations shall be distributed in accordance with
Section 2.2(e) below.

(d) Obligations Absolute. The Borrower’s obligation to reimburse L/C Obligations
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and the relevant
Application under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other

 

-40-



--------------------------------------------------------------------------------

communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
L/C Issuer; provided that the foregoing shall not be construed to excuse the
L/C Issuer from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower and each other Loan Party to the extent permitted by
applicable law) suffered by the Borrower or any Loan Party that are caused by
the L/C Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as determined by
a court of competent jurisdiction by final and nonappealable judgment), the
L/C Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(e) The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 2.2(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation for each such day and (ii) from the
date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder. The several obligations of the Participating

 

-41-



--------------------------------------------------------------------------------

Lenders to the L/C Issuer under this Section shall be absolute, irrevocable, and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Lender or any other Person whatsoever. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or by any reduction or termination of any Commitment of any
Lender, and each payment by a Participating Lender under this Section shall be
made without any offset, abatement, withholding or reduction whatsoever.

(f) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this subsection (f) and all other parts of this Section shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

(g) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
five (5) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form reasonably acceptable to the Administrative Agent and the L/C Issuer, in
each case, together with the fees called for by this Agreement. The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice (and the L/C Issuer shall be entitled to
assume that the conditions precedent to any such issuance, extension, amendment
or increase have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders) and the L/C Issuer shall promptly
notify the Administrative Agent and the Lenders of the issuance of the Letter of
Credit so requested.

(h) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
L/C Issuer, and the successor L/C Issuer and/or a new L/C Issuer may be
appointed without replacing any existing L/C Issuer by written agreement among
the Borrower, the Administrative Agent and the new L/C Issuer. The
Administrative Agent shall notify the Lenders of any such replacement or
addition of the L/C Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced L/C Issuer. From and after the effective date of any such replacement
or addition (i) the successor or new, as applicable, L/C Issuer shall have all
the rights and obligations of the L/C Issuer under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “L/C Issuer” shall be deemed to refer to such successor, the new L/C Issuer
or to any previous L/C Issuer, or to such successor, the new L/C Issuer and all
previous L/C Issuers, as the context shall require. After the replacement of a
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of a L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

-42-



--------------------------------------------------------------------------------

Section 2.3. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest (computed on the basis of a
year of 360 days (or 365/366 days, if the Base Rate is determined by virtue of
clause (a) of the definition of Base Rate) and the actual days elapsed on the
unpaid principal amount thereof from the date such Loan is advanced, or created
by conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by the Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.

Section 2.4. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced shall be in an amount not less than $100,000. Each
Borrowing of Eurodollar Loans advanced, continued or converted shall be in an
amount equal to $1,000,000 or such greater amount which is an integral multiple
of $500,000. Without the Administrative Agent’s consent, there shall not be more
than six (6) Borrowings of Eurodollar Loans outstanding hereunder at any one
time.

Section 2.5. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 2.4, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all

 

-43-



--------------------------------------------------------------------------------

such notices requesting the advance, continuation or conversion of a Borrowing
to the Administrative Agent by telephone, telecopy, or other telecommunication
device acceptable to the Administrative Agent (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing in a
manner acceptable to the Administrative Agent), substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent. Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 10:00 a.m. (Chicago time) at least three (3) Business Days before the date
of the requested continuation or conversion. All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Upon notice to the Borrower by the
Administrative Agent or the Required Lenders (or, in the case of an Event of
Default under Section 9.1(j) or 9.1(k) with respect to the Borrower, without
notice), no Borrowing of Eurodollar Loans shall be advanced, continued, or
created by conversion if any Default then exists. The Borrower agrees that the
Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 2.5(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

(c) Borrower’s Failure to Notify. If the Borrower fails to give notice pursuant
to Section 2.5(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 2.5(a) and
such Borrowing is not prepaid in accordance with Section 2.6(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans. In the
event the Borrower fails to give notice pursuant to Section 2.5(a) above of a
Borrowing equal to the amount of a Reimbursement Obligation and has not notified
the Administrative Agent by 12:00 noon (Chicago time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, the Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans under the Revolving
Facility on such day in the amount of the Reimbursement Obligation then due,
which Borrowing shall be applied to pay the Reimbursement Obligation then due.

 

-44-



--------------------------------------------------------------------------------

(d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7, each Lender
shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent and the
Borrower shall otherwise agree). The Administrative Agent shall make the
proceeds of each new Borrowing available to the Borrower at the Administrative
Agent’s principal office in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate), by depositing or wire transferring such
proceeds to the credit of the Borrower’s Designated Disbursement Account or as
the Borrower and the Administrative Agent may otherwise agree.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day. If such amount
is not received from such Lender by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 4.5 so that the Borrower will have no liability under such Section with
respect to such payment. Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent.

Section 2.6. Maturity of Loans. Each Revolving Loan, both for principal and
interest not sooner paid, shall mature and be due and payable by the Borrower on
the Revolving Credit Termination Date.

Section 2.7. Prepayments. (a) Optional. The Borrower may prepay in whole or in
part (but, if in part, then: (i) if such Borrowing is of Base Rate Loans, in an
amount not less than $100,000, (ii) if such Borrowing is of Eurodollar Loans, in
an amount not less than $500,000, and (iii) in each case, in an amount such that
the minimum amount required for a Borrowing

 

-45-



--------------------------------------------------------------------------------

pursuant to Sections 2.1(b) and 2.4 remains outstanding) upon not less than
three (3) Business Days prior notice by the Borrower to the Administrative Agent
in the case of any prepayment of a Borrowing of Eurodollar Loans and notice
delivered by the Borrower to the Administrative Agent no later than 10:00 a.m.
(Chicago time) on the date of prepayment in the case of a Borrowing of Base Rate
Loans (or, in any case, such shorter period of time then agreed to by the
Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid.

(b) Mandatory. (i) The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 2.10, if necessary, prepay the
Revolving Loans, and prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Revolving Loans
and L/C Obligations then outstanding to the amount to which the Revolving Credit
Commitments have been so reduced.

(c) Any amount of Revolving Loans paid or prepaid before the Revolving Credit
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.

Section 2.8. Default Rate. Notwithstanding anything to the contrary contained
herein, if any principal of, or interest on, any Loan or Reimbursement
Obligation or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, then
the Borrower shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on such overdue amounts at a rate per
annum equal to:

(a) for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin plus the
Base Rate from time to time in effect;

(b) for any Eurodollar Loan, the sum of 2.0% plus the rate of interest then in
effect thereon until the end of the Interest Period applicable thereto and,
thereafter, at a rate per annum equal to the sum of 2.0% plus the Applicable
Margin for Base Rate Loans plus the Base Rate from time to time in effect;

(c) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 2.2 with respect to such Reimbursement Obligation; and

(d) for any other amount owing hereunder not covered by clauses (a) through
(c) above, the sum of 2% plus the Applicable Margin plus the Base Rate from time
to time in effect.

Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

-46-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the form of Exhibit D (referred to herein as a “Revolving Note”) (the
Revolving Notes being hereinafter referred to collectively as the “Notes” and
individually as a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to such Lender or its registered
assigns in the amount of the relevant Commitment. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 13.2) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 13.2, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

Section 2.10. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon three (3) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$1,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that the Revolving Credit Commitments
may not be reduced to an amount less than the sum of the aggregate principal
amount of Revolving Loans and L/C Obligations then outstanding. Any termination
of the Revolving Credit Commitments below the L/C Sublimit then in effect shall
reduce the L/C Sublimit by a like amount. The Administrative Agent shall give
prompt notice to each Lender of any such termination of the Revolving Credit
Commitments.

(c) Any termination of the Commitments pursuant to this Section may not be
reinstated.

Section 2.11. Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.7, or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without

 

-47-



--------------------------------------------------------------------------------

recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.2), all of its interests, rights (other than
its existing rights to payments pursuant to Section 4.1 or Section 4.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.2;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.5 as if the Loans owing to it were prepaid rather than assigned) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.4 or payments required to be made pursuant to Section 4.1, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.12. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such

 

-48-



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Issuer hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.13;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.13; sixth, to the payment of any amounts owing to the Lenders or
the L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or L/C Obligations, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied in the manner set forth in
the waterfall above. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.12(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.13.

(C) With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender

 

-49-



--------------------------------------------------------------------------------

pursuant to clause (iv) below, (y) unless Cash Collateralized, pay to each L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Percentages of the relevant Commitments (calculated without regard to such
Defaulting Lender’s Commitments) but only to the extent that (x) the conditions
set forth in Section 7.1 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Loans and interests in L/C Obligations of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to them hereunder or under law Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.13.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with their respective Percentages of the relevant
Commitments (without giving effect to Section 2.12(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is reasonably satisfied that it will have no Fronting Exposure
after giving effect thereto; it being understood that to the extent that either
of the actions specified in clauses (a)(iv) or (a)(v) have been taken, the
L/C Issuer will be deemed satisfied.

 

-50-



--------------------------------------------------------------------------------

Section 2.13. Cash Collateral for Fronting Exposure. At any time that there
shall exist a Defaulting Lender after giving effect to Section 2.12(a)(iv),
within one (1) Business Day following the written request of the Administrative
Agent or any L/C Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.12(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for such
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13 or Section 2.12 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.13(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and each L/C Issuer that there
exists excess Cash Collateral; provided that, unless the Person providing Cash
Collateral and each L/C Issuer agrees that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations, such Cash
Collateral shall be immediately returned to such Person.

 

-51-



--------------------------------------------------------------------------------

SECTION 3. FEES.

Section 3.1. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall pay
to the Administrative Agent for the ratable account of the Lenders in accordance
with their Percentages a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) times the daily amount by which the aggregate Revolving
Credit Commitments exceeds the principal amount of Revolving Loans and L/C
Obligations then outstanding. Such commitment fee shall be payable semiannually
in arrears on the last day of each June and December in each year (commencing on
the first such date occurring after the Closing Date) and on the Revolving
Credit Termination Date, unless the Revolving Credit Commitments are terminated
in whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.

(b) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.2, the Borrower shall
pay to the L/C Issuer for its own account a fronting fee equal to 0.125% per
annum of the face amount of (or of the increase in the face amount of) such
Letter of Credit. Quarterly in arrears, on the last day of each March, June,
September, and December, commencing on the first such date occurring after the
Closing Date, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Percentages, a letter of
credit fee (the “L/C Participation Fee”) at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit outstanding during such quarter.
In addition, the Borrower shall pay to the L/C Issuer for its own account the
L/C Issuer’s standard issuance, drawing, negotiation, amendment, assignment, and
other administrative fees for each Letter of Credit as established by the
L/C Issuer from time to time.

 

SECTION 4. TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING
INDEMNITY.

Section 4.1. Taxes. (a) Certain Defined Terms. For purposes of this Section, the
term “Lender” includes any L/C Issuer and the term “applicable law” includes
FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

-52-



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.2(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Recipients. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

-53-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

-54-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

On or prior to the Closing Date, the Administrative Agent shall deliver to the
Borrower executed originals of IRS Form W-8IMY certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. Person with respect to such payments. The
Administrative Agent agrees that if such IRS Form W-8IMY previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or promptly notify the Borrower in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant

 

-55-



--------------------------------------------------------------------------------

to this Section), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection (h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 4.2. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

Section 4.3. Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

 

-56-



--------------------------------------------------------------------------------

(b) the Required Lenders advise the Administrative Agent that LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 4.4. Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any lending office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by such Lender, or the Letters of
Credit issued by any L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could

 

-57-



--------------------------------------------------------------------------------

have achieved but for such Change in Law (taking into consideration such
Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or L/C Issuer pursuant
to this Section for any increased costs incurred or reductions suffered more
than one-hundred eighty (180) days prior to the date that such Lender or L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
days period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Notwithstanding the foregoing, no Lender or L/C Issuer shall be entitled to
seek compensation under this Section 4.4 based on the occurrence of a Change in
Law arising solely from (x) the Dodd Frank Wall Street Reform and Consumer
Protection Act or any requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith or (y) any requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, unless such Lender or L/C Issuer is generally seeking
compensation from other borrowers in the U.S. loan market with respect to its
similarly affected commitments, loans and/or participations under agreements
with such borrowers having provisions similar to this Section 4.4.

Section 4.5. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period,

 

-58-



--------------------------------------------------------------------------------

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan on the date specified in a
notice given pursuant to Section 2.5(a) or 2.1(b),

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive absent manifest error.

Section 4.6. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

Section 4.7. Lending Offices; Mitigation Obligations. Each Lender may, at its
option, elect to make its Loans hereunder at the branch, office or affiliate
specified on the appropriate signature page hereof (each a “Lending Office”) for
each type of Loan available hereunder or at such other of its branches, offices
or affiliates as it may from time to time elect and designate in a written
notice to the Borrower and the Administrative Agent. If any Lender requests
compensation under Section 4.4, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.1 or 4.4, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-59-



--------------------------------------------------------------------------------

SECTION 5. PLACE AND APPLICATION OF PAYMENTS.

Section 5.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day. All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Issuer, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate per annum
equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Lender to the date such payment is made by such Lender, the Base
Rate in effect for each such day.

Section 5.2. Non-Business Days. Subject to the provisions in the definition of
“Interest Period,” if any payment hereunder becomes due and payable on a day
which is not a Business Day, the due date of such payment shall be extended to
the next succeeding Business Day on which date such payment shall be due and
payable. In the case of any payment of principal falling due on a day which is
not a Business Day, interest on such principal amount shall continue to accrue
during such extension at the rate per annum then in effect, which accrued amount
shall be due and payable on the next scheduled date for the payment of interest.

Section 5.3. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower or any other Loan Party is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and

 

-60-



--------------------------------------------------------------------------------

(b) each Lender and each L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for each such day.

 

SECTION 6. REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

Section 6.1. Organization and Qualification. Each Loan Party is duly organized,
validly existing, and in good standing as a corporation, limited liability
company, or partnership, as applicable, under the laws of the jurisdiction in
which it is organized, has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.

Section 6.2. Subsidiaries and Joint Ventures. Each Subsidiary is duly organized,
validly existing, and in good standing under the laws of the jurisdiction in
which it is organized, has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect. Schedule 6.2 hereto identifies, the jurisdiction of
organization, the percentage of issued and outstanding shares of each class of
Equity Interests owned by any Loan Party and its Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of Equity Interests and the number of shares
of each class issued and outstanding, as applicable, in (a) each Subsidiary and
(b) each joint venture in which the Borrower or any Subsidiary owns any Equity
Interests, and identifies each Excluded Subsidiary. As of the Closing Date, all
of the outstanding Equity Interests of each Subsidiary are validly issued and
outstanding and, to the extent such concept is relevant for such Subsidiaries,
fully paid and nonassessable and all such Equity Interests indicated on
Schedule 6.2 as owned by the relevant Loan Party or another Subsidiary are
owned, beneficially and of record, by such Loan Party or such Subsidiary free
and clear of all Liens other than the Liens permitted by Section 8.8. As of the
Closing Date, there are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.

Section 6.3. Authority and Validity of Obligations. Each Loan Party has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for (in the case of the
Borrower), to guarantee the Secured Obligations (in the case of each Guarantor),
to grant to the Administrative Agent the Liens described in the Collateral
Documents executed by such Loan Party, and to perform all of its

 

-61-



--------------------------------------------------------------------------------

obligations hereunder and under the other Loan Documents executed by it. The
Loan Documents delivered by the Loan Parties have been duly authorized,
executed, and delivered by such Persons and constitute valid and binding
obligations of such Loan Parties enforceable against each of them in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law); and this Agreement and the other Loan Documents do not, nor does the
performance or observance by any Loan Party of any of the matters and things
herein or therein provided for, (a) contravene or constitute a default under any
material law or any material judgment, injunction, order or decree binding upon
any Loan Party or any provision of the organizational documents (e.g., charter,
certificate or articles of incorporation and by-laws, certificate or articles of
association and operating agreement, partnership agreement, or other similar
organizational documents) of any Loan Party, (b) contravene or constitute a
default under any covenant, indenture or agreement of or affecting any Loan
Party or any of their respective Property, in each case where such contravention
or default, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (c) result in the creation or imposition of
any Lien on any Property of any Loan Party other than the Liens granted in favor
of the Administrative Agent pursuant to the Collateral Documents.

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Revolving Facility for its general corporate purposes, including for
working capital purposes, and for such other legal and proper purposes as are
consistent with all applicable laws. No Loan Party nor any of its Subsidiaries
is engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock. Margin stock (as hereinabove defined) constitutes less than 25% of
the value of the assets of the Loan Parties and their Subsidiaries which are
subject to any limitation on sale, pledge or other restriction hereunder.

Section 6.5. Financial Reports. The consolidated balance sheet of the Borrower
and its Subsidiaries as at December 31, 2011, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of Deloitte &
Touche LLP, independent public accountants, and the unaudited interim
consolidated balance sheet of the Borrower and its Subsidiaries as at
September 30, 2012, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the 9 months
then ended, heretofore furnished to the Administrative Agent and the Lenders,
fairly present in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at said dates and the consolidated results
of their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis, subject to changes resulting from audit,
normal year-end audit adjustments and the absence of certain footnotes. Neither
the Borrower nor any of its Subsidiaries has contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 8.5.

 

-62-



--------------------------------------------------------------------------------

Section 6.6. No Material Adverse Change. Except as otherwise disclosed by the
Borrower prior to the Closing Date in its public filings made with the SEC,
since September 30, 2012, there has been no event or condition, that has
occurred except those occurring in the ordinary course of business that
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

Section 6.7. Full Disclosure. None of the written reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent, the Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (as
modified or supplemented by other information so furnished) when taken as a
whole, and excluding any information of a general economic or industry nature,
contains any material misstatement of material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to forecasts or projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time made and at the time so
furnished and, if furnished prior to the Closing Date, as of the Closing Date
(it being understood that (i) such forecasts and projections are as to future
events and are not to be viewed as facts, (ii) such forecasts and projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Borrower and its Subsidiaries, (iii) no assurance can
be given by the Borrower that any particular forecasts or projections will be
realized and (iv) actual results during the period or periods covered by any
such forecasts and projections may differ significantly from the projected
results and such differences may be material).

Section 6.8. Trademarks, Franchises, and Licenses. The Borrower and each
Subsidiary owns or has the right to use, all patents, trademarks, copyrights,
licenses, technology, software, domain names, confidential proprietary databases
and other Intellectual Property that is necessary for the conduct of its
business as currently conducted, except to the extent any such failure to own or
have the right to use such patents, trademarks, copyrights, licenses,
technology, software, domain names, confidential proprietary databases and other
Intellectual Property, in each case, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that
this representation shall not be construed as a representation of
non-infringement of Intellectual Property, which is addressed in the next
sentence of this Section 6.8. To the knowledge of the Borrower and the
Subsidiaries, no patents, trademarks, copyrights, licenses, technology,
software, domain names, confidential proprietary databases or other Intellectual
Property used by the Borrower or any Subsidiary in the operation of its business
infringes upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Except as disclosed in the Borrower’s
public filings, no claim or litigation regarding any patents, trademarks,
copyrights, licenses, technology, software, domain names, confidential
proprietary databases or other Intellectual Property owned or used by the
Borrower or any Subsidiary is pending or, to the knowledge of the Borrower or
any Subsidiary, threatened

 

-63-



--------------------------------------------------------------------------------

against the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. As of the
Closing Date, each patent, trademark, copyright, license, technology, software,
domain name, confidential proprietary database or other Intellectual Property
that, individually or in the aggregate, is material to the business of the
Borrower and the Subsidiaries (or to the business of the Borrower and the
Domestic Subsidiaries) is owned by or licensed to or otherwise granted a right
to use to the Borrower or another Loan Party.

Section 6.9. Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding is pending or, to the knowledge of any Loan Party, threatened, which,
if adversely determined, could reasonably be expected to result in revocation or
denial of any license, permit or approval except to the extent that any such
revocation or denial could not individually or in the aggregate for all such
revocations or denials reasonably be expected to result in a Material Adverse
Effect.

Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold or other property interests) to their
assets as reflected on the most recent consolidated balance sheet of the
Borrower and its Subsidiaries furnished to the Administrative Agent and the
Lenders (except for sales of assets in the ordinary course of business), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and except where the failure to have such title, leasehold interest,
easement, license or other limited property interest, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and subject to no Liens other than such thereof as are permitted by Section 8.8.

Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of any Loan Party threatened, against any Loan Party or any Subsidiary
of a Loan Party or any of their respective Property which if adversely
determined, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 6.12. Taxes. All Tax returns required to be filed by any Loan Party or
any Subsidiary of a Loan Party in any jurisdiction have, in fact, been filed,
and all Taxes upon any Loan Party or any Subsidiary of a Loan Party or upon any
of their respective Property, income or franchises have been paid, except such
Taxes, if any, (i) as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided
or (ii) the failure to file or pay of which could not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect. No Loan
Party knows of any proposed additional Tax assessment against it or its
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts. Adequate provisions in accordance with GAAP for Taxes on
the books of each Loan Party and each of its Subsidiaries have been made for all
open years, and for its current fiscal period.

 

-64-



--------------------------------------------------------------------------------

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by any Loan Party of
any Loan Document, except for (i) such approvals which have been obtained prior
to the date of this Agreement and remain in full force and effect and
(ii) filings which are necessary to perfect the security interests under the
Collateral Documents.

Section 6.14. [Reserved].

Section 6.15. Investment Company. No Loan Party or any of its Subsidiaries is an
“investment company”, as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 6.16. ERISA. No ERISA Events have occurred or are reasonably expected to
occur that could, in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(i) each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state laws and, in each case, the regulations thereunder,
(ii) no Plan has failed to satisfy its “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived,
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA),
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan and
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA. The present value of
all accumulated benefit obligations under each Plan (in each case based on the
assumptions used for purposes of Accounting Standards Codification Topic 715),
did not, individually or in the aggregate, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of each Plan or of all underfunded Plans (as applicable) by an amount
that, if required to be paid as of such date by the Borrower or its ERISA
Affiliates, could reasonably be expected to result in a Material Adverse Effect.

Section 6.17. Compliance with Laws. (a) The Loan Parties and their Subsidiaries
are in compliance with the Requirements of Law applicable to or pertaining to
their Property or business operations (including, without limitation, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act
of 1990, and laws and regulations establishing quality criteria and standards
for air, water, land and toxic or hazardous wastes and substances), where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(b) Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Loan Parties represent and warrant that: (i) the Loan
Parties and their Subsidiaries, and each of the Premises, comply in all material

 

-65-



--------------------------------------------------------------------------------

respects with all applicable Environmental Laws; (ii) the Loan Parties and their
Subsidiaries have obtained all governmental approvals required for their
operations and each of the Premises by any applicable Environmental Law;
(iii) the Loan Parties and their Subsidiaries have not, and no Loan Party has
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, about, or off any of the Premises in
any material quantity and, to the knowledge of each Loan Party, none of the
Premises are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property;
(iv) none of the Premises contain and have contained any: (1) underground
storage tank, (2) material amounts of asbestos containing building material,
(3) landfills or dumps, (4) hazardous waste management facility as defined
pursuant to RCRA or any comparable state law, or (5) site on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law;
(v) the Loan Parties and their Subsidiaries have not used a material quantity of
any Hazardous Material and have conducted no Hazardous Material Activity at any
of the Premises; (vi) the Loan Parties and their Subsidiaries have no material
liability for response or corrective action, natural resource damage or other
harm pursuant to CERCLA, RCRA or any comparable state law; (vii) the Loan
Parties and their Subsidiaries are not subject to, have no notice or knowledge
of and are not required to give any notice of any Environmental Claim involving
any Loan Party or any Subsidiary of a Loan Party or any of the Premises, and
there are no conditions or occurrences at any of the Premises which could
reasonably be anticipated to form the basis for an Environmental Claim against
any Loan Party or any Subsidiary of a Loan Party or such Premises; (viii) none
of the Premises are subject to any, and no Loan Party has knowledge of any
imminent restriction on the ownership, occupancy, use or transferability of the
Premises in connection with any (1) Environmental Law or (2) Release, threatened
Release or disposal of a Hazardous Material; and (ix) there are no conditions or
circumstances at any of the Premises which pose an unreasonable risk to the
environment or the health or safety of Persons.

Section 6.18. Anti-Terrorism Laws. (a) No Loan Party (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is, to its
knowledge, otherwise associated with any such person in any manner violative in
any material respect of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to any material limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

(b) Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or, to the
knowledge of the Borrower, indirectly, to make any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

-66-



--------------------------------------------------------------------------------

Section 6.19. Labor Matters. There are no strikes, lockouts or slowdowns against
any Loan Party or any Subsidiary of a Loan Party pending or, to the knowledge of
any Loan Party, threatened, that have had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. As of the
Closing Date, there are no collective bargaining agreements in effect between
any Loan Party or any Subsidiary of a Loan Party and any labor union. Except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Loan Party and its Subsidiaries have remitted on a
timely basis all amounts required to have been withheld and remitted (including
withholdings from employee wages and salaries relating to income tax, employment
insurance, and pension plan contributions), goods and services tax and all other
amounts which if not paid when due could result in the creation of a Lien
against any of its Property, except for Liens permitted by Section 8.8.

Section 6.20. Other Agreements. No Loan Party nor any of its Subsidiaries is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property (other than any such indenture or agreement
relating to Indebtedness), which default if uncured could reasonably be expected
to have a Material Adverse Effect.

Section 6.21. Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Agreement and the other Loan Documents to occur
on the Closing Date, the Borrower and its Subsidiaries, taken as a whole, are
Solvent.

Section 6.22. No Default. No Default has occurred and is continuing.

 

SECTION 7. CONDITIONS PRECEDENT.

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of said time (where not already qualified by materiality, otherwise in all
respects), except to the extent the same expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects) as of such earlier
date;

(b) no Default shall have occurred and be continuing or would occur as a result
of such Credit Event;

(c) after giving effect to such extension of credit the aggregate principal
amount of all Revolving Loans and L/C Obligations outstanding under this
Agreement shall not exceed the Revolving Credit Commitments; and

 

-67-



--------------------------------------------------------------------------------

(d) in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 2.5, in the case of the issuance of any Letter of
Credit the L/C Issuer shall have received a duly completed Application for such
Letter of Credit together with any fees called for by Section 3.1, and, in the
case of an extension or increase in the amount of a Letter of Credit, a written
request therefor in a form reasonably acceptable to the L/C Issuer together with
fees called for by Section 3.1.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a) and
(b) of this Section; provided, however, that the Lenders may continue to make
advances under the Revolving Facility, in the sole discretion of the Lenders
with Revolving Credit Commitments, notwithstanding the failure of the Borrower
to satisfy one or more of the conditions set forth above and any such advances
so made shall not be deemed a waiver of any Default or other condition set forth
above that may then exist.

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrower, the Guarantors, the L/C Issuer, and the Lenders;

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 2.8;

(c) the Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received an updated Perfection Certificate dated
the Closing Date and signed by a Financial Officer of the Borrower, together
with all attachments contemplated thereby;

(d) the Administrative Agent shall have received evidence of insurance required
to be maintained pursuant to Section 8.4 hereof and satisfying the requirements
of such Section;

(e) the Administrative Agent shall have received copies of each Loan Party’s
articles of incorporation, limited liability company agreements and bylaws (or
comparable organizational documents) to the extent applicable and available and
any amendments thereto, certified in each instance by its Secretary or Assistant
Secretary (or comparable Responsible Officer);

(f) the Administrative Agent shall have received copies of resolutions of each
Loan Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Loan Party’s behalf, all
certified in each instance by its Secretary or Assistant Secretary (or
comparable Responsible Officer);

 

-68-



--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received copies of the certificates of
good standing for each Loan Party (dated no earlier than 30 days prior to the
date hereof) from the office of the secretary of the state of its incorporation
or organization;

(h) the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;

(i) the Administrative Agent shall have received a certificate as to the
Borrower’s Designated Disbursement Account;

(j) the Administrative Agent shall have received the initial fees as agreed
between the Borrower and the Administrative Agent;

(k) each Lender shall have received a certificate from a Responsible Officer of
the Borrower certifying as to the Solvency of the Loan Parties and their
Subsidiaries, taken as a whole as of the Closing Date after giving effect to the
initial Credit Event and the transactions contemplated hereby and payment of all
costs and expenses in connection therewith;

(l) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against each Loan Party and its Property evidencing
the absence of Liens thereon except as permitted by Section 8.8;

(m) the Administrative Agent shall have received the favorable written opinion
of counsel to each Loan Party, in form and substance reasonably satisfactory to
the Administrative Agent; and

(n) each of the Lenders shall have received, if requested by such Lenders
sufficiently in advance of the Closing Date, all documentation and other
information reasonably requested by any such Lender and required by United
States bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
United States Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) including, without limitation, the information described in
Section 13.24; and the Administrative Agent shall have received a fully executed
Internal Revenue Service Form W-9 (or its equivalent) for the Borrower and each
other Loan Party.

 

SECTION 8. COVENANTS.

Each Loan Party agrees that, so long as any Commitment hereunder is available or
in use by the Borrower hereunder, except to the extent compliance in any case or
cases is waived in writing pursuant to the terms of Section 13.3:

 

-69-



--------------------------------------------------------------------------------

Section 8.1. Existence; Conduct of Business. (a) The Borrower and each
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (i) its legal existence and (ii) the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except, in the case of each of clauses (i) and (ii), to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 8.21
or any Disposition permitted by Section 8.10.

(b) The Borrower and each Subsidiary will take all actions reasonably necessary
in its reasonable business judgment to protect all material patents, trademarks,
copyrights, licenses, technology, software, domain names and other Intellectual
Property necessary to the conduct of its business, including (i) protecting the
secrecy and confidentiality of the material confidential information and trade
secrets of the Borrower or such Subsidiary, (ii) taking all actions reasonably
necessary to ensure that none of the material trade secrets of the Borrower or
such Subsidiary shall fall into the public domain and (iii) protecting the
secrecy and confidentiality of the material source code of all computer software
programs and applications owned by the Borrower or such Subsidiary, except in
each case where the failure to take any such action, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 8.2. Maintenance of Properties. The Borrower and each Subsidiary will
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 8.3. Payment of Obligations. The Borrower and each Subsidiary will pay
its obligations (other than obligations with respect to Indebtedness), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the failure to make payment could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or
(b) the validity or amount of such obligation is being contested in good faith
by appropriate proceedings and the Borrower or Subsidiary, as applicable, has
set aside on its books reserves with respect thereto to the extent required by
GAAP.

Section 8.4. Insurance. The Borrower and each Subsidiary will maintain, with
financially sound and reputable insurance companies (as determined in good faith
by the Borrower), insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations (as determined in good faith by the Borrower). On and after
the Closing Date, each such policy of liability or casualty insurance maintained
by or on behalf of Loan Parties shall (a) in the case of each liability
insurance policy, name the Lenders and the Administrative Agent, as additional
insureds thereunder and (b) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement that names the Administrative
Agent, on behalf of the Lenders, as the additional loss payee thereunder. On and
after the Closing Date, the Borrower shall use commercially reasonable efforts
to ensure that each such policy provides for at least thirty (30) days’ (or such
shorter number of days as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent of any

 

-70-



--------------------------------------------------------------------------------

cancellation of such policy. With respect to each Mortgaged Property that is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, the applicable Loan Party has obtained, and will
maintain, with financially sound and reputable insurance companies, such flood
insurance as is required under applicable law, including Regulation H of the
Board of Governors.

Section 8.5. Financial Reports. The Loan Parties shall, and shall cause each of
their Subsidiaries to, maintain proper books of records and accounts reasonably
necessary to prepare financial statements required to be delivered pursuant to
this Section 8.5 in accordance with GAAP and shall furnish to the Administrative
Agent and each Lender:

(a) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
consolidated statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the prior
fiscal year, all certified by a Financial Officer of the Borrower as presenting
fairly, in all material respects, the financial position, results of operations
and cash flows of the Borrower and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year in accordance with GAAP, subject to changes resulting from
audit and normal year-end audit adjustments and to the absence of certain
footnotes;

(b) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the prior fiscal
year, all audited by and accompanied by the opinion of Deloitte & Touche LLP or
another independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification and without any
qualification as to the scope of such audit) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
year in accordance with GAAP;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Borrower, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) if any Loans are outstanding
under this Agreement on the last day of the relevant fiscal period, setting
forth reasonably detailed calculations demonstrating compliance with the
covenant set forth in Section 8.25 for the most recent Test Period ended on or
prior to the last day of the fiscal period covered by such financial statements,
(iii) stating whether any change in GAAP or in the application thereof (that
could reasonably be expected to affect, in any material respect, any financial
calculations or ratios required to be determined under this Agreement) has
occurred since the date of the

 

-71-



--------------------------------------------------------------------------------

consolidated balance sheet of the Borrower most recently theretofore delivered
under clause (a) or (b) above (or, prior to the first such delivery, referred to
in Section 6.5) and, if any such change has occurred, specifying the effect of
such change on the financial statements (including those for the prior periods)
accompanying such certificate, (iv) certifying that all notices required to be
provided under Sections 8.19 and 8.23 have been provided, (v) specifying any
change in the identity of the Guarantors, Subsidiaries, and Excluded
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Guarantors, Subsidiaries, and Excluded Subsidiaries, respectively,
provided to the Lenders on the Closing Date or the most recent fiscal year or
period, as the case may be, which shall be deemed to amend Schedule 6.2 hereto
to reflect such information, (vi) setting forth a complete and correct schedule,
in the form of Schedule III to the Security Agreement, of all material
Intellectual Property owned by each Loan Party, including all applications filed
by such Loan Party, either itself or through any agent, employee, licensee or
designee on behalf of such Loan Party for the registration of any Patent,
Trademark or Copyright (each as defined in the Security Agreement) with the
United States Patent and Trademark Office or the United States Copyright Office
in existence on the date thereof and not theretofore disclosed to the
Administrative Agent on Schedule III to the Security Agreement, as supplemented
from time to time in accordance herewith.

(d) on and after the Closing Date and concurrently with each delivery of
financial statements under clause (a) above, a certificate of an Authorized
Representative or a Financial Officer of the Borrower confirming that, since the
date of the Perfection Certificate delivered on the Closing Date, as
supplemented by the certificates delivered pursuant to this Section 8.5(d),
there has been no change in the information set forth in Schedule 1 therein or
identifying all such changes in the information set forth therein;

(e) on and after the Closing Date and not later than five (5) days after any
delivery of financial statements under paragraph (a) above and so long as any
Loan Party had any Loans outstanding under this Agreement on the last day of the
relevant fiscal period, a certificate of the accounting firm that reported on
such financial statements stating whether it obtained knowledge during the
course of its examination of such financial statements of any Default relating
to Section 8.25 and, if such knowledge has been obtained, describing such
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

(f) [reserved];

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(h) [reserved];

 

-72-



--------------------------------------------------------------------------------

(i) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of any Loan Document, or with the USA PATRIOT Act, as
the Administrative Agent (or any Lender through the Administrative Agent) may
reasonably request subject to Sections 8.6 and 13.20;

(j) the occurrence of, or receipt by the Borrower of any written notice claiming
the occurrence of, any Default;

(k) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent and the Lenders, that in each case could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;

(l) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(m) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered pursuant to clauses (j) through (m) of this Section shall
be accompanied by a statement of a Financial Officer or other executive officer
of the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

Information required to be delivered pursuant to clause (a), (b) or (g) of this
Section or referred to in Section 6.5 shall be deemed to have been delivered or
furnished if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent (acting reasonably).

Section 8.6. Books and Records; Inspection and Audit Rights. The Borrower and
each Subsidiary will keep proper books of record and account in which full, true
and correct entries that are in all material respects in accordance with GAAP
and applicable law. The Borrower and each Subsidiary will permit the
Administrative Agent (and Lenders acting in conjunction with the Administrative
Agent) and any agent designated by any of the foregoing, upon reasonable prior
notice during regular business hours (in each case to the extent it is within
the Borrower’s or such Subsidiary’s, as applicable, control to so permit),
(a) to visit and inspect its properties, (b) to examine and make extracts from
its books and records and (c) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably

 

-73-



--------------------------------------------------------------------------------

requested provided that (a) no such discussion with any such independent
accountants shall be permitted unless the Borrower shall have received
reasonable notice thereof and a reasonable opportunity to participate therein
and (b) unless an Event of Default shall have occurred and be continuing, the
Lenders, coordinating through the Administrative Agent, shall exercise such
rights only once during any calendar year, at the Borrower’s expense.
Notwithstanding anything to the contrary in this Section or in Section 8.5(i),
none of the Borrower or any Subsidiary will be required to disclose, permit the
inspection, examination or making copies of abstracts of, or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by any Requirement of Law or any
binding agreement or (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product.

Section 8.7. Indebtedness; Certain Equity Securities. (a) None of the Borrower
or any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) Permitted Secured Indebtedness and Permitted Unsecured Indebtedness;
provided that (A) no Event of Default shall have occurred and be continuing or
would result therefrom and (B) after giving effect to the incurrence of such
Permitted Secured Indebtedness or Permitted Unsecured Indebtedness, the Borrower
shall be in compliance with the covenant set forth in Section 8.25 on a Pro
Forma Basis for the most recent Test Period ended on or prior to such date of
incurrence and any Refinancing Indebtedness in respect of any of the foregoing
(provided that any such Refinancing Indebtedness shall also satisfy the
requirements set forth in the definition of the term “Permitted Secured
Indebtedness” or “Permitted Unsecured Indebtedness,” as applicable).

(iii) Indebtedness existing on the Closing Date and set forth on Schedule 8.7
and Refinancing Indebtedness in respect thereof;

(iv) Indebtedness of (A) any Subsidiary to the Borrower or any other Subsidiary;
provided that any such Indebtedness owing by any Loan Party to any Subsidiary
that is not a Loan Party shall be unsecured and shall be evidenced by an
Intercompany Note, (B) any Subsidiary that is not a Loan Party owing to any
other Subsidiary that is not a Loan Party and (C) to the extent permitted by
Section 8.9, any Subsidiary that is not a Loan Party owing to any Loan Party;
provided that any such Indebtedness shall be evidenced by an Intercompany Note;

(v) Guarantees incurred in compliance with Section 8.9;

(vi) Indebtedness (including Capital Lease Obligations) of the Borrower or any
Subsidiary (A) incurred to finance the acquisition, construction, repair,
replacement, expansion or improvement of any fixed or capital assets; provided
that such Indebtedness is incurred prior to or within 270 days after such
acquisition or the completion of such construction, repair, replacement,
expansion or improvement and the principal amount of

 

-74-



--------------------------------------------------------------------------------

such Indebtedness does not exceed the cost of acquiring, constructing,
repairing, replacing, expanding or improving such fixed or capital assets (it
being understood that property subject to a Capital Lease Obligation not entered
into as part of a Sale/Leaseback Transaction will be deemed acquired at the time
such Capital Lease Obligation becomes effective) or (B) assumed in connection
with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that (I) no Event of
Default shall have occurred and be continuing or would result therefrom and (II)
after giving effect to the incurrence of such Indebtedness or Refinancing
Indebtedness, the Borrower shall be in compliance with the covenant set forth in
Section 8.25 on a Pro Forma Basis for the most recent Test Period ended on or
prior to such date of incurrence;

(vii) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Closing Date, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition; provided that (A) such
Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired, (B) neither the
Borrower nor any Subsidiary (other than such Person or the Subsidiary with which
such Person is merged or consolidated or the Person that so assumes such
Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness, and Refinancing Indebtedness in respect of any of
the foregoing, (C) no Event of Default shall have occurred and be continuing or
would result therefrom, and (D) after giving effect to the incurrence of such
Indebtedness or Refinancing Indebtedness, the Borrower shall be in compliance
with the covenant set forth in Section 8.25 on a Pro Forma Basis for the most
recent Test Period ended on or prior to such date of incurrence;

(viii) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, overdraft protections and similar arrangements, in each case incurred in
the ordinary course of business; provided that such Indebtedness (other than
with respect to credit or purchase cards) shall be repaid in full within ten
(10) Business Days of the incurrence thereof;

(ix) Indebtedness in respect of (A) letters of credit, bankers’ acceptances,
bank guarantees or similar instruments or facilities issued for the account of
the Borrower or any Subsidiary in the ordinary course of business supporting
obligations under workers’ compensation, unemployment insurance and other social
security laws and (B) bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and obligations of a like nature
incurred in the ordinary course of business and not in connection with the
borrowing of money;

 

-75-



--------------------------------------------------------------------------------

(x) Indebtedness of the Borrower or any Subsidiary in the form of
indemnifications, purchase price adjustments, earn-outs, non-competition
agreements or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 8.9;

(xi) Permitted Non-Loan Party Indebtedness in an aggregate principal amount not
exceeding $5,000,000 at any time outstanding;

(xii) unsecured Indebtedness in respect of (A) obligations of the Borrower or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (B) intercompany obligations of the
Borrower or any Subsidiary in respect of accounts payable incurred in connection
with goods sold or services rendered in the ordinary course of business and not
in connection with the borrowing of money;

(xiii) obligations of the Borrower or any Subsidiary to pay insurance premiums
arising in the ordinary course of business and not in connection with the
borrowing of money;

(xiv) unsecured Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, managers, consultants, directors and
employees (or their spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the Borrower, in each case to the extent
permitted by Section 8.13;

(xv) other Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding; and

(xvi) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xv) above.

(b) The Borrower will not permit any Subsidiary to issue any preferred Equity
Interests, except preferred Equity Interests issued to and held by the Borrower
or any other Subsidiary (and, in the case of any preferred Equity Interests
issued by any Subsidiary that is a Loan Party, such preferred Equity Interests
shall be held by the Borrower or a Loan Party).

Section 8.8. Liens. (a) None of the Borrower or any Subsidiary will create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

 

-76-



--------------------------------------------------------------------------------

(iii) any Lien on any asset of the Borrower or any Subsidiary existing on the
Closing Date and set forth on Schedule 8.8; provided that (A) such Lien shall
not attach to any other asset of the Borrower or any Subsidiary other than
after-acquired property that is affixed or incorporated into the property
covered by such Lien and the proceeds and products thereof and (B) such Lien
shall secure only those obligations that it secures on the Closing Date and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness that are permitted under Section 8.8 as Refinancing
Indebtedness in respect thereof;

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the Closing Date prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (B) such Lien shall not attach
to any other asset of the Borrower or any Subsidiary other than
(i) after-acquired property that is affixed or incorporated into the property
covered by such Lien, (ii) after-acquired property subject to a Lien securing
Indebtedness permitted under Section 8.7(a)(vii), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(iii) the proceeds and products thereof, and (C) such Lien shall secure only
those obligations (or, in the case of any such obligations constituting
Indebtedness, any Refinancing Indebtedness in respect thereof permitted by
Section 8.7) that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated);

(v) Liens securing Capital Lease Obligations and Liens on fixed or capital
assets acquired, constructed, repaired, replaced, expanded or improved by the
Borrower or any Subsidiary; provided that (A) such Liens secure only
Indebtedness (including Capital Lease Obligations) permitted by clause (vi) of
Section 8.7(a) and obligations relating thereto not constituting Indebtedness
and (B) such Liens shall not attach to any asset of the Borrower or any
Subsidiary other than the assets financed by such Indebtedness, accessions
thereto and the proceeds and products thereof; provided further that in the
event purchase money obligations are owed to any Person with respect to
financing of more than one purchase of any fixed or capital assets, such Liens
may secure all such purchase money obligations and may apply to all such fixed
or capital assets financed by such Person;

(vi) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 8.10, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

 

-77-



--------------------------------------------------------------------------------

(vii) any agreement to sell, transfer, lease, license or otherwise dispose of
any property in a transaction permitted under Section 8.10, in each case, solely
to the extent such sale, disposition, transfer, lease or license, as the case
may be, would have been permitted on the date of the creation of such agreement;

(viii) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary
or (B) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(ix) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;

(x) ground leases in respect of real property on which facilities owned or
leased by any of the Subsidiaries are located;

(xi) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Subsidiaries
in the ordinary course of business;

(xii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xiii) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (f) of the definition of the term “Permitted
Investments”;

(xiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xv) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(xvi) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of such Subsidiary permitted under Section 8.7;

(xvii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Subsidiaries in the
ordinary course of business;

(xviii) Liens on the Collateral securing Permitted Secured Indebtedness;

 

-78-



--------------------------------------------------------------------------------

(xix) Other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $2,500,000 at any time outstanding; and

(xx) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness, if such satisfaction or discharge is permitted hereunder.

(b) Notwithstanding the foregoing, no Liens on any Intellectual Property that is
Collateral shall be permitted at any time, other than pursuant to
Section 8.8(a)(i), (ii), (iii), (vi), (vii), (xvi) or (xvii).

Section 8.9. Investments, Loans, Advances, Guarantees and Acquisitions. None of
the Borrower or any Subsidiary will purchase, hold, acquire (including pursuant
to any merger or consolidation with any Person that was not a wholly owned
Subsidiary prior thereto), make or otherwise permit to exist any Investment in
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) all or substantially all the assets of any other Person
or of a business unit, division, product line or line of business of any other
Person, or assets acquired other than in the ordinary course of business that,
following the acquisition thereof, would constitute a substantial portion of the
assets of the Borrower and the Subsidiaries, taken as a whole, except:

(a) Investments constituting Permitted Investments at the time such Investments
are made;

(b) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 8.9, (ii) existing on the Closing Date of the Borrower or any
Subsidiary in the Borrower or any other Subsidiary; and (iii) in the case of
each of clauses (i) and (ii), any modification, renewal or extension thereof, so
long as the aggregate amount of all Investments pursuant to clause (i) or (ii),
as applicable, of this Section 8.9(b) is not increased at any time above the
amount of such Investments under clause (i) or (ii), as applicable, existing on
the Closing Date, except pursuant to the terms of any such Investment under
clause (i) existing as of the Closing Date and set forth on Schedule 8.9 or as
otherwise permitted by this Section 8.9 and the terms of any Investment are not
otherwise modified from the terms that are in effect on the Closing Date in a
manner that is materially adverse to the Lenders;

(c) Investments (including pursuant to any merger or consolidation) (i) in any
Loan Party, (ii) made by a Subsidiary that is not a Loan Party in another
Subsidiary that is not a Loan Party and (iii) made by a Loan Party in any
Subsidiary that is not a Loan Party or to acquire a Subsidiary that will not be
a Loan Party; provided that the aggregate amount of Investments made pursuant to
this Section 8.9(c)(iii), when combined with the aggregate amount of
consideration relating to all Permitted Acquisitions made or directly or
indirectly provided by any Loan Party to purchase or acquire any Non-Compliant
Subsidiary or Assets and that is allocable to the purchase or acquisition of
Non-Compliant Subsidiaries or Assets pursuant to the penultimate sentence of the
definition of the term “Permitted Acquisition” (other than amounts applied in
reliance on the proviso to such sentence), shall not exceed $15,000,000;
provided that no Loan Party

 

-79-



--------------------------------------------------------------------------------

shall transfer to any Subsidiary that is not a Loan Party ownership rights (or
exclusive licenses) to Intellectual Property that is material to the business or
operations of the Borrower and the Subsidiaries, taken as a whole; provided that
the foregoing proviso shall not prohibit the transfer by any Loan Party to a
Foreign Subsidiary of any non-U.S. ownership rights (or exclusive licenses)
thereto or non-U.S. Intellectual Property or Intellectual Property rights,
including ownership rights (or exclusive licenses), covering or relating to
jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights material to the operation of their businesses in the United
States);

(d) loans or advances made by the Borrower or any Subsidiary to any Subsidiary;
provided that (i) the Indebtedness resulting therefrom is permitted by clause
(iv) of Section 8.7(a) and (ii) the amount of such loans and advances made by
the Loan Parties to Subsidiaries that are not Loan Parties shall be subject to
the limitation set forth in clause (c) above;

(e) Guarantees by the Borrower or any Subsidiary of Indebtedness or other
obligations of the Borrower or any Subsidiary (including any such Guarantees
arising as a result of any such Person being a joint and several co-applicant
with respect to any Letter of Credit or any other letter of credit or letter of
guaranty); provided that (i) a Subsidiary shall not Guarantee any Permitted
Secured Indebtedness or Subordinated Indebtedness (other than Subordinated
Indebtedness of a Foreign Subsidiary that is not a Loan Party) (or any
Refinancing Indebtedness in respect thereof) unless (A) such Subsidiary has
Guaranteed the Obligations pursuant to the Loan Documents, (B) such Guarantee of
such Permitted Secured Indebtedness or such Subordinated Indebtedness (or of
such Refinancing Indebtedness) provides for the release and termination thereof,
without action by any Person, upon any release and termination of such Guarantee
of the Obligations, and (C) such Guarantee of such Subordinated Indebtedness is
subordinated to the Obligations on terms no less favorable to the Lenders than
those of the Subordinated Indebtedness, (ii) a Subsidiary that has not
Guaranteed the Obligations pursuant to the Loan Documents shall not Guarantee
any Indebtedness of any Loan Party, (iii) any such Guarantee constituting
Indebtedness is permitted by Section 8.7, and (iv) the aggregate amount of
Indebtedness and other obligations of Subsidiaries that are not Loan Parties
that is Guaranteed by any Loan Party pursuant to this clause (e) shall be
subject to the limitation set forth in clause (c)(iii) above;

(f) Investments to the extent that the consideration for such Investments is
made solely with the Equity Interests (other than Disqualified Equity Interests)
of the Borrower;

(g) Investments received (i) in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business, or (ii) upon
foreclosure (or transfer of title in lieu of foreclosure) with respect to any
secured Investment in a Person other than the Borrower or a Subsidiary and that,
in each case, was made without contemplation of such foreclosure (or transfer of
title in lieu of foreclosure);

 

-80-



--------------------------------------------------------------------------------

(h) Investments made as a result of the receipt of noncash consideration from a
Disposition of any asset in compliance with Section 8.10;

(i) Investments by the Borrower or any Subsidiary that result solely from the
receipt by the Borrower or such Subsidiary from any of its subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities (but not any additions thereto made after
the date of the receipt thereof);

(j) Investments in the form of Hedging Agreements permitted under Section 8.12;

(k) payroll, travel, business entertainment and similar advances to officers,
directors, employees and consultants of the Borrower or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
of the Borrower or such Subsidiary for accounting purposes and that are made in
the ordinary course of business;

(l) Investments consisting of extensions of trade credit in the ordinary course
of business;

(m) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(n) loans and advances to officers, directors and employees of the Borrower or
any Subsidiary for purposes not contemplated by clause (k) above; provided that
the aggregate amount of such loans and advances outstanding at any time shall
not exceed $1,000,000;

(o) Permitted Acquisitions, including, if any, Prior Disclosed Acquisitions;

(p) Investments held by any Person (other than in such Person’s subsidiaries)
acquired by the Borrower or a Subsidiary after the Closing Date or of any Person
merged or consolidated into the Borrower or merged or consolidated with a
Subsidiary in accordance with Section 8.20 after the Closing Date, in each case
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation; provided that this
clause (p) is intended solely to grandfather such investments as are indirectly
acquired as a result of an acquisition of such Person otherwise permitted
hereunder and any consideration paid in connection with such acquisition that
may be allocable to such Investments must be permitted by, and be taken into
account in computing compliance with, any basket amounts or limitations
applicable to such acquisition hereunder; and

 

-81-



--------------------------------------------------------------------------------

(q) other Investments (as valued at the fair market value (as determined in good
faith by the Borrower) of such Investment at the time each such Investment is
made) in an aggregate amount not exceeding $15,000,000; provided that no Loan
Party shall transfer to any Subsidiary that is not a Loan Party pursuant to this
Section 8.9(q) ownership rights (or exclusive licenses) to Intellectual Property
that is material to the business or operations of the Borrower and the
Subsidiaries, taken as a whole;

provided that this Section 8.9 shall not prohibit the transfer by the Borrower
or any Subsidiary to a Foreign Subsidiary of any non-U.S. confidential
proprietary database, any non-U.S ownership rights (or exclusive licenses)
thereto or non-U.S. Intellectual Property or Intellectual Property rights,
including ownership rights (or exclusive licenses), covering or relating to
jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights material to the operation of their businesses in the United
States).

Section 8.10. Asset Sales. None of the Borrower or any Subsidiary will assign or
sell any income or revenues (including accounts receivable and royalties) or
rights in respect of any thereof (except to the extent assigned or sold in
connection with a Disposition of the assets to which such income, revenues or
rights relate and which is otherwise permitted under this Agreement) or sell,
transfer, lease or otherwise dispose of, or exclusively license outside the
ordinary course of business, any asset, including any Equity Interest owned by
it, nor will any Subsidiary issue any additional Equity Interest in such
Subsidiary (other than to the Borrower or a Subsidiary in compliance with
Section 8.9, and other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
Requirements of Law) (each, a “Disposition”), except:

(a) Dispositions of the following in the ordinary course of business:
(i) obsolete, worn-out, used or surplus assets to the extent such assets are no
longer used or useful or necessary for the operation of the Borrower’s and the
Subsidiaries’ business (including allowing any registrations or any applications
for registration of any immaterial Intellectual Property to expire, lapse or be
abandoned), (ii) inventory and goods held for sale or other immaterial assets,
and (iii) cash and Permitted Investments;

(b) leases, subleases, licenses or sublicenses of any real or personal property
in the ordinary course of business;

(c) Dispositions to the Borrower or any Subsidiary; provided that any such
Disposition involving a Subsidiary that is not a Loan Party, (i) to the extent
such Disposition constitutes an Investment, shall be made in compliance with
Section 8.9 and (ii) otherwise, shall be made in compliance with Section 8.17;
provided, further, that no Disposition of Intellectual Property material to the
business or operations of the Borrower and its Subsidiaries, taken as a whole,
owned by a Loan Party may be made to a Subsidiary that is not a Loan Party
pursuant to this clause (c); provided that the foregoing proviso shall not
prohibit the transfer by the Borrower or any Subsidiary to a Foreign Subsidiary
of any non-U.S. ownership rights (or exclusive licenses) thereto or non-U.S.
Intellectual Property or Intellectual Property rights, including ownership
rights (or exclusive licenses), covering or relating to jurisdictions outside
the United States (provided that the Loan Parties shall retain all rights
material to the operation of their businesses in the United States);

 

-82-



--------------------------------------------------------------------------------

(d) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;

(e) Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(f) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

(g) Liens permitted by Section 8.8, Dispositions permitted by Section 8.20,
Investments permitted by Section 8.9 and Restricted Payments permitted by
Section 8.13;

(h) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(i) Dispositions of assets that are not permitted by any other clause of this
Section; provided that (x) the aggregate fair value of all assets sold,
transferred, leased or otherwise Disposed of in reliance on this clause shall
not exceed (A) 10% of consolidated total assets of the Borrower in any fiscal
year (measured as of the last day of the immediately preceding fiscal year for
which financial statements have been delivered pursuant to Section 8.5(a) or
(b)) or (B) 25% of consolidated total assets of the Borrower during the term of
this Agreement (measured as of the last day of the immediately preceding fiscal
year for which financial information has been delivered pursuant to
Section 8.5(a) or (b)) and (y) all Dispositions made in reliance on this clause,
other than Dispositions of assets having a fair value not in excess of
$10,000,000 for any individual Disposition or $25,000,000 in the aggregate for
all such Dispositions during the term of this Agreement, shall be made for fair
value and at least 75% Cash Consideration; and

(j) any Prior Disclosed Dispositions.

Notwithstanding the foregoing, no such Disposition of any Equity Interests in
any Subsidiary shall be permitted unless such Equity Interests constitute all
the Equity Interests in such Subsidiary held by the Borrower and the
Subsidiaries, or such Disposition (x) is a Disposition of a portion of the
Equity Interests of a Subsidiary that is not a Loan Party, (y) is a Disposition
of a portion of the Equity Interests of a Subsidiary that is a Loan Party and
such Subsidiary will continue to be a Loan Party following such Disposition or
(z) is a Disposition of a portion of the Equity Interests of a Subsidiary to the
extent permitted under Section 8.9.

Section 8.11. Sale/Leaseback Transactions. None of the Borrower or any
Subsidiary will enter into any Sale/Leaseback Transaction, except for any such
sale of any fixed or capital assets by the Borrower or any Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 270 days after the

 

-83-



--------------------------------------------------------------------------------

Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset, provided that (a) the sale or transfer of the property
thereunder is permitted under Section 8.10, (b) any Capital Lease Obligations
arising in connection therewith are permitted under Section 8.7, and (c) any
Liens arising in connection therewith (including Liens deemed to arise in
connection with any such Capital Lease Obligations) are permitted under
Section 8.8.

Section 8.12. Hedging Agreements. None of the Borrower or any Subsidiary will
enter into any Hedging Agreement, except (a) Hedging Agreements entered into to
hedge or mitigate risks to which the Borrower or any Subsidiary has actual
exposure (other than in respect of Equity Interests or Indebtedness of the
Borrower or any Subsidiary) and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

Section 8.13. Restricted Payments; Certain Payments of Indebtedness. (a) None of
the Borrower or any Subsidiary will declare or make any Restricted Payment, if
(A) immediately prior to and after giving effect to such Restricted Payment, an
Event of Default shall have occurred and be continuing or would result therefrom
or (B) after giving effect to such Restricted Payment, the Borrower would not be
in compliance with the covenant set forth in Section 8.25 on a Pro Forma Basis
for the most recent Test Period ended on or prior to the date of such Restricted
Payment; provided that (i) the Borrower may declare and make any Restricted
Payments with respect to its Equity Interests payable solely in additional
Equity Interests permitted hereunder, (ii) any Subsidiary may declare and make
any Restricted Payments in respect of its Equity Interests, in each case ratably
to the holders of such Equity Interests, (iii) the Borrower may redeem in whole
or in part any of its Qualified Equity Interests in exchange for another class
of Qualified Equity Interests or rights to acquire its Qualified Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new shares of its Qualified Equity Interests; provided that the
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Qualified Equity Interests are at least
as favorable to the Lenders as those contained in the Qualified Equity Interests
redeemed thereby, (iv) the Borrower may make cash payments in lieu of the
issuance of fractional shares representing insignificant interests in the
Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the
Borrower, (v) the Borrower may repurchase Equity Interests upon the exercise of
stock options or warrants if such Equity Interests represent all or a portion of
the exercise price of such options or warrants, (vi) so long as no Default or
Event of Default has occurred, is continuing or would result therefrom, the
Borrower may redeem, acquire, retire or repurchase (including through the
issuance of promissory notes by the Borrower or any other Loan Party pursuant to
Section 8.7(xv)) its Equity Interests (or any options or warrants or stock
appreciation or similar rights issued with respect to any of such Equity
Interests) held by current or former officers, managers, consultants, directors
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) of the Borrower and
its Subsidiaries upon the death, disability, retirement or termination of
employment of any such Person or otherwise in accordance with any stock option
or stock appreciation or similar rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement; provided that, except with respect to non-discretionary repurchases,
acquisitions, retirements or redemptions pursuant to the terms of any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreement or

 

-84-



--------------------------------------------------------------------------------

equity holders’ agreement, the aggregate amount of all cash and Permitted
Investments paid in respect of all such Equity Interests (or any options or
warrants or stock appreciation or similar rights issued with respect to any of
such Equity Interests) so redeemed, acquired, retired or repurchased in any
calendar year does not exceed the sum of (x) $2,000,000 plus (y) all net cash
proceeds obtained by the Borrower during such calendar year from the sale of
such Equity Interests to other present or former officers, consultants,
employees and directors in connection with any permitted compensation and
incentive arrangements plus (z) all net cash proceeds obtained from any key-man
life insurance policies received during such calendar year, (vii) the Borrower
may declare and make Restricted Payments in an amount equal to withholding or
similar taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) in connection with the exercise of stock
options and the vesting of restricted stock and may redeem, acquire, retire or
repurchase (including through deemed repurchases) its Equity Interests from such
Persons; provided that all payments made under this clause (vii) shall not
exceed $2,000,000 in any calendar year, and (viii) the Borrower may declare and
make any Restricted Payments with respect to net cash proceeds from any Prior
Disclosed Disposition.

(b) None of the Borrower or any Subsidiary will make any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Junior Financing, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of any Junior
Financing, except:

(i) regularly scheduled interest and principal payments as and when due in
respect of any Junior Financing, other than payments in respect of Junior
Financing prohibited by the subordination provisions thereof, if any, or any
Junior Lien Intercreditor Agreement;

(ii) refinancings of any Junior Financing to the extent permitted under
Section 8.7;

(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the Borrower;

(iv) payments of secured Junior Financing that becomes due as a result of the
voluntary sale or transfer of the assets securing such Junior Financing in
transactions permitted hereunder;

(v) payments of or in respect of Junior Financing made solely with Equity
Interests in the Borrower (other than Disqualified Equity Interests); and

 

-85-



--------------------------------------------------------------------------------

(vi) so long as no Event of Default shall have occurred and be continuing or
would result therefrom and after giving effect to such payment of or in respect
of Junior Financing, the Borrower would not be in compliance with the covenant
set forth in Sections 8.25 on a Pro Forma Basis for the most recent Test Period
ended on or prior to the date of such Restricted Payment, any payment of or in
respect of Junior Financing.

Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 8.13(b) shall prohibit the repayment or prepayment of intercompany
subordinated Indebtedness in accordance with the provisions of the Intercompany
Note.

Section 8.14. [Reserved].

Section 8.15. Compliance with Laws. (a) Each Loan Party shall, and shall cause
each of its Subsidiaries to, comply in all respects with the requirements of all
federal, state, and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(b) Without limiting the agreements set forth in Section 8.15(a) above, each
Loan Party shall, and shall cause each of its Subsidiaries to, at all times, do
the following to the extent the failure to do so, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect:
(i) comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) require that each tenant and subtenant, if any, of any of the Premises or
any part thereof comply in all material respects with all applicable
Environmental Laws; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
operations at each of the Premises; (iv) cure any material violation by it or at
any of the Premises of applicable Environmental Laws; (v) not allow the presence
or operation at any of the Premises of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to RCRA or any comparable state law; (vi) not manufacture, use, generate,
transport, treat, store, release, dispose or handle any Hazardous Material at
any of the Premises except in the ordinary course of its business and in de
minimis amounts; (vii) within ten (10) Business Days notify the Administrative
Agent in writing of and provide any reasonably requested documents upon learning
of any of the following in connection with any Loan Party or any Subsidiary of a
Loan Party or any of the Premises: (1) any material liability for response or
corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law; (2) any material Environmental Claim; (3) any
material violation of an Environmental Law or material Release, threatened
Release or disposal of a Hazardous Material; (4) any restriction on the
ownership, occupancy, use or transferability arising pursuant to any
(x) Release, threatened Release or disposal of a Hazardous Material or
(y) Environmental Law; or (5) any environmental, natural resource, health or
safety condition, which could reasonably be expected to have a Material Adverse
Effect; (viii) conduct at its expense any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any governmental

 

-86-



--------------------------------------------------------------------------------

authority as set forth in a deed or other instrument affecting any Loan Party’s
or any of its Subsidiary’s interest therein; (x) promptly provide or otherwise
make available to the Administrative Agent any reasonably requested
environmental record concerning the Premises which any Loan Party or any
Subsidiary of a Loan Party possesses or can reasonably obtain; and (xi) perform,
satisfy, and implement any operation or maintenance actions required by any
governmental authority or Environmental Law, or included in any no further
action letter or covenant not to sue issued by any governmental authority under
any Environmental Law.

Section 8.16. [[Reserved].

Section 8.17. Transactions With Affiliates. None of the Borrower or any
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions substantially as
favorable to the Borrower or such Subsidiary as those that would prevail at such
time in comparable arm’s-length transactions with unrelated third parties,
(b) transactions between or among the Loan Parties not involving any other
Affiliate and transactions between or among Subsidiaries that are not Loan
Parties not involving any other Affiliate, (c) transactions between or among the
Borrower and a Subsidiary or among Subsidiaries and not involving any other
Affiliate consisting of (i) transactions with a value of $1,000,000 or less (in
the aggregate), (ii) the transfer by any Loan Party to a Foreign Subsidiary of
any non-U.S. Intellectual Property or Intellectual Property rights, including
ownership rights (or exclusive licenses), covering or relating to jurisdictions
outside the United States (provided that the Loan Parties shall retain all
rights material to the operation of the businesses in the United States),
(iii) the non-exclusive licensing of Intellectual Property to any Foreign
Subsidiary or any other Subsidiary that is not a Loan Party; provided that any
such license is either on terms and conditions substantially as favorable to the
licensor as those that would prevail at such time in comparable arm’s length
transactions with unrelated third parties or such licensee compensates the
licensor on a reasonable basis in consideration for such license, (iv) the
transfer or other Disposition by a Loan Party to any Foreign Subsidiary that is
not a Loan Party of any Equity Interests in a Foreign Subsidiary directly owned
by such Loan Party in connection with a reorganization of the ownership
structure of such Foreign Subsidiary, in each case, to the extent permitted
under Section 8.9, and provided that such Equity Interests, after giving effect
to such transfer, are owned directly or indirectly through one or more
Subsidiaries by a Foreign Subsidiary the Equity Interests of which have been
pledged by a Loan Party (subject to the applicable limitations on the pledge of
voting Equity Interests of such Foreign Subsidiary), (v) any Investment to the
extent permitted by Section 8.9, (vi) intercompany transactions, including the
(A) provision of management services and other corporate overhead services,
(B) provision of personnel to other locations within the Borrower’s consolidated
group on a temporary basis and (C) provision, purchase or lease of services,
operational support, assets, equipment, data, information and technology, that,
in the case of any such intercompany transaction referred to in this
clause (vi), are subject to reasonable reimbursement or cost-sharing
arrangements (as determined in good faith by the Borrower), which reimbursement
or cost-sharing arrangements may be effected through transfers of cash or other
assets or through book-entry credits or debits made on the ledgers of each
involved Subsidiary; provided that any such intercompany transaction is either
(1) entered into in the ordinary course of business or (2) otherwise entered

 

-87-



--------------------------------------------------------------------------------

into pursuant to the reasonable requirements of the business of the Borrower and
the Subsidiaries, (vii) ordinary course business transactions (other than
transactions of the type described in clause (vi) above) that (A) do not involve
the sale, transfer or other Disposition of operations or assets and (B) do not
adversely affect the Lenders, and (viii) transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 8.17 or any amendment
thereto to the extent such amendment is not adverse, taken as a whole, to the
Lenders in any material respect, (d) any Restricted Payment permitted under
Section 8.13, (e) issuances by the Borrower of Equity Interests (other than
Disqualified Equity Interests), and receipt by the Borrower of capital
contributions, (f) compensation, expense reimbursement and indemnification of,
and other employment arrangements with, directors, officers and employees of the
Borrower or any Subsidiary entered in the ordinary course of business, (g) loans
and advances permitted under clauses (k), (l) and (n) of Section 8.9, (h) the
payment of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, directors, managers, consultants, officers and employees
of the Borrower or any Subsidiary in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower or such
Subsidiaries, (i) loans and guarantees among the Borrower and the Subsidiaries
to the extent permitted under Sections 8.7 and 8.9, (j) employment and severance
arrangements and health, disability and similar insurance or benefit plans
between the Borrower and the Subsidiaries, on the one hand, and their respective
directors, officers, employees, on the other hand (including management and
employee benefit plans or agreements, subscription agreements or similar
agreements pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with current or former employees, officers or directors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
of the Borrower, and (k) payments pursuant to tax sharing agreements among the
Borrower and the Subsidiaries on customary terms; provided that such payments by
the Borrower and the Subsidiaries under any such tax sharing agreements shall
not exceed the excess (if any) of the amount they would pay on a standalone
basis over the amount they actually pay to any Governmental Authority.

Section 8.18. No Changes in Fiscal Year. The fiscal year of the Borrower and its
Subsidiaries ends on December 31 of each year; and the Borrower shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.

Section 8.19. Collateral and Guarantee Requirements. The Loan Parties shall
timely comply with the Collateral and Guarantee Requirements.

Section 8.20. Fundamental Changes; Business Activities. (a) None of the Borrower
or any Subsidiary will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving Person, (ii) any Subsidiary
or any other Person (other than the Borrower) may be merged or consolidated with
or into any one of more Subsidiaries; provided that, in the case of any merger
or consolidation involving one or more Subsidiaries that are Loan Parties, (A) a
Subsidiary that is a Loan Party shall be the continuing or surviving
corporation, (B) if the Subsidiary formed by or surviving any such merger or
consolidation is not then a Loan Party, the Borrower shall as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent

 

-88-



--------------------------------------------------------------------------------

may reasonably agree to), take all steps necessary to cause such Subsidiary to
comply with the requirements of Section 8.20, to the extent applicable, and
(C) if the Subsidiary formed by or surviving any such merger or consolidation
does not thereby become a Loan Party, such merger or consolidation shall be
deemed to be an “Investment” and shall be permitted only if it is also permitted
under Section 8.9, (iii) any Subsidiary may merge into or consolidate with any
Person in a transaction permitted under Section 8.10 (other than clause
(g) thereof) in which, after giving effect to such transaction, the surviving
entity is not a Subsidiary, and (iv) any Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not the Borrower or a wholly owned Subsidiary immediately prior thereto shall
not be permitted unless (x) it is also permitted under Section 8.9 and (y) at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing.

(b) The Borrower and the Subsidiaries, taken as a whole, will not fundamentally
and substantively alter the character of their business, taken as a whole, from
the business conducted by the Borrower and the Subsidiaries, taken as a whole,
on the Closing Date and other business activities reasonably related or
incidental thereto.

(c) The Borrower will not permit any Person other than the Borrower, or one or
more of its Subsidiaries that is not a CFC, to own any Equity Interests in any
Domestic Subsidiary (other than as a result of an acquisition permitted under
Section 8.9 of a CFC that owns Equity Interests in a Domestic Subsidiary and
such ownership structure is not established in contemplation of such
acquisition).

Section 8.21. Use of Proceeds. The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4.

Section 8.22. Restrictive Agreements. None of the Borrower or any Subsidiary
will enter into, incur or permit to exist any agreement or other arrangement
that restricts or imposes any condition upon (a) the ability of the Borrower or
any wholly-owned Domestic Subsidiary to create, incur or permit to exist any
Lien upon any of its assets to secure any Obligations, (b) the ability of the
Borrower or any wholly-owned Domestic Subsidiary to Guarantee any Obligations or
(c) the ability of any Subsidiary that is not a Loan Party to pay dividends or
make other distributions with respect to its Equity Interests or to make or
repay loans or advances to the Borrower or any Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by
Requirements of Law or by any Loan Document, (B) restrictions and conditions
existing on the Closing Date and identified on Schedule 8.22, (C) in the case of
any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreement, provided that such restrictions and conditions apply only
to such Subsidiary and to any Equity Interests in such Subsidiary,
(D) restrictions and conditions imposed on any Subsidiary in existence at the
time such Subsidiary became a Subsidiary (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition which
makes such restrictions and conditions, taken as a whole, materially more
restrictive); provided that such restrictions and conditions apply only to such
Subsidiary, and (E) customary provisions contained in leases,

 

-89-



--------------------------------------------------------------------------------

sub-leases, licenses, sub-licenses or similar agreements, including with respect
to Intellectual Property and other agreements, in each case entered into in the
ordinary course of business; provided that such provisions apply only to the
assets that are the subject of such lease, sub-lease, license, sub-license or
other agreement and shall not apply to any other assets of the Borrower or any
Subsidiary, (ii) clauses (a) and (b) of the foregoing shall not apply to
restrictions on pledging joint venture interests included in customary
provisions in joint venture agreements or arrangements and other agreements and
other similar agreements applicable to joint ventures, (iii) clause (a) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by clause (vi) or (vii) of
Section 8.7(a) if such restrictions or conditions apply only to the assets
securing such Indebtedness, (B) restrictions on conditions on pledges or
deposits constituting Permitted Encumbrances if such restrictions on conditions
apply only to such pledges or deposits, (C) customary provisions in leases,
licenses and other agreements restricting the assignment thereof, and
(D) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase or sale agreement to which the Borrower
or any Subsidiary is a party entered into in the ordinary course of business;
provided that such agreement prohibits the encumbrance solely of the property or
assets of the Borrower or the Subsidiary that are the subject of such agreement,
the payment rights arising thereunder or the proceeds thereof and does not
extend to any other asset or property and (iv) clauses (b) and (c) of the
foregoing shall not apply to (A) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary, or a business unit,
division, product line or line of business, that are applicable solely pending
such sale; provided that such restrictions and conditions apply only to the
Subsidiary, or the business unit, division, product line or line of business,
that is to be sold and such sale is permitted hereunder, (B) restrictions and
conditions imposed by agreements relating to Indebtedness of any Subsidiary in
existence at the time such Subsidiary became a Subsidiary and otherwise
permitted by clause (vii) of Section 8.7(a) (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Subsidiary,
(C) restrictions and conditions imposed by agreements relating to Indebtedness
of Subsidiaries that are not Loan Parties permitted under Section 8.7(a),
provided that such restrictions and conditions apply only to such Subsidiaries.
Nothing in this paragraph shall be deemed to modify the requirements set forth
in the Collateral and Guarantee Requirements or the obligations of the Loan
Parties under Section 8.19, 8.23 or 12.4 or under the Collateral Documents.

Section 8.23. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change in (i) the legal name
of any Loan Party, as set forth in its organizational documents, (ii) the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a Uniform Commercial Code financing statement, the Federal
Taxpayer Identification Number of such Loan Party. With respect to any change
referred to in the preceding sentence, the Borrower shall, within 30 days of
such change, make all filings under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The provisions of this Section 8.23 shall apply only on and
after the Closing Date.

 

-90-



--------------------------------------------------------------------------------

Section 8.24. Amendment of Material Documents. None of the Borrower or any
Subsidiary will amend, modify or waive any of its rights under (a) any agreement
or instrument governing or evidencing any Junior Financing or (b) its
certificate of incorporation, bylaws or other organizational documents, in each
case to the extent such amendment, modification or waiver could reasonably be
expected to be adverse in any material respect to the Lenders.

Section 8.25. Total Leverage Ratio. As of the last day of each Test Period, the
Borrower shall not permit the Total Leverage Ratio to be greater than 1.5 to
1.0.

Section 8.26. Further Assurance. On and after the Closing Date, subject to any
applicable limitations set forth in the Collateral Documents and in the
definition of the term “Collateral and Guarantee Requirement”, the Borrower
will, and will cause each other Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the Collateral Documents and to cause the Collateral
and Guarantee Requirement to be and remain satisfied at all times or otherwise
to effectuate the provisions of the Loan Documents, all at the expense of the
Borrower and the other Loan Parties. The Borrower will provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents. Subject
to any applicable limitations set forth in the Collateral Documents and in the
definition of the term “Collateral and Guarantee Requirement”, if any assets
(including any owned real estate or improvements thereto (but not any leased
real property) or any interest therein) with a fair market value (determined in
good faith by the Borrower at the time of acquisition of such assets) in excess
of $1,000,000 (individually) are acquired by the Borrower or any other Loan
Party after the Closing Date (other than assets constituting Excluded Property
and other assets constituting Collateral under the Security Agreement that
become subject to the Lien of the Security Agreement upon acquisition thereof),
the Borrower will notify the Administrative Agent (who shall notify the Lenders)
thereof and will promptly cause such assets to be subjected to a Lien securing
the applicable Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens consistent with the
applicable requirements of the Collateral Documents, including actions described
in the definition of the term “Collateral and Guarantee Requirement”, all at the
expense of the Borrower and the other Loan Parties.

 

-91-



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement) or of any Reimbursement Obligation, or default for a period
of five (5) Business Days in the payment when due of any interest, fee or other
Obligation payable hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Sections 8.1(a) (with respect to the Borrower only), 8.5(j), 8.7, 8.8, 8.9,
8.10, 8.11, 8.12, 8.13, 8.17, 8.18, 8.22, 8.24 or 8.25 of this Agreement;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within thirty (30) days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer of any Loan Party or (ii) written notice thereof is given to
the Borrower by the Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e) (A) any Lien purported to be created under any Collateral Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral having, individually or in the aggregate, a
fair market value in excess of $1,000,000, with the priority required by the
applicable Collateral Document, except as a result of (i) a Disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
other release or termination of such Lien in accordance with the Loan Documents,
(ii) the Administrative Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Security Agreement or to file or record any document (including any statement)
delivered to it for filing or recording or (iii) the willful misconduct of the
Administrative Agent, and except for Collateral consisting of real property to
the extent such losses are covered by the applicable title insurance policy; or
(B) the Guarantee by any Guarantor under any Loan Document shall cease to be, or
shall be asserted by any Guarantor not to be, in full force and effect, except
upon the consummation of any transaction permitted under this Agreement as a
result of which the Guarantor providing such Guarantee ceases to be a Subsidiary
or upon the termination of such Loan Document in accordance with the terms;

 

-92-



--------------------------------------------------------------------------------

(f) (A) the Borrower or any Subsidiary shall fail to make any payment (whether
of principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable and such failure shall continue beyond the
period of grace, if any, provided in the agreement or instrument under which
such Material Indebtedness was created; or (B) any event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf, or, in the case of
any Hedging Agreement, the applicable counterparty, after the expiration of any
applicable grace period, to cause such Material Indebtedness to become due,
prior to its scheduled maturity or, in the case of any Hedging Agreement, to
cause the termination thereof; provided that this clause (f) shall not apply to
(1) Material Indebtedness outstanding under any Hedging Agreement that becomes
due pursuant to the occurrence of a termination event or equivalent event under
the terms of such Hedging Agreement, in each case, other than as a result of the
occurrence of a default or event of default under, or breach of the terms of,
such Hedging Agreement, (2) any secured Indebtedness that becomes due as a
result of the voluntary Disposition of, or any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any of the assets securing such Indebtedness, (3) any
Indebtedness that becomes due as a result of a refinancing thereof permitted
under Section 8.7 or (4) any Indebtedness required to be prepaid, repurchased or
redeemed in connection with any asset sale, casualty or condemnation event,
change of control, receipt of excess cash flow or any similar event;

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, in each case for the payment of
money, shall be entered or filed against any Loan Party or any Subsidiary of a
Loan Party, or against any of their respective Property, in an aggregate amount
for all such Persons in excess of $5,000,000 (except to the extent fully covered
by insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of forty-five (45) days, or any action shall be legally taken by a
judgment creditor to attach or levy upon any Property of any Loan Party or any
Subsidiary of a Loan Party to enforce any such judgment;

(h) one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

(i) any Change of Control shall occur;

(j) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Laws now or hereafter in effect or
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or a Subsidiary or for a
substantial part of its assets, and, in any such case referenced to in clause
(i) or (ii) above, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

-93-



--------------------------------------------------------------------------------

(k) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation (other than any liquidation permitted
by clause (iv) of Section 8.20(a)), reorganization or other relief under any
Debtor Relief Laws now or hereafter in effect, (ii) consent to the institution
of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Borrower or any Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (k) or clause (j) of this Section.

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 with respect to the
Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof);
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind; and (c) if so directed by the Required Lenders, demand that
the Borrower immediately deliver to the Administrative Agent Cash Collateral in
an amount equal to 103% of the aggregate amount of each Letter of Credit then
outstanding, and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
In addition, the Administrative Agent may exercise on behalf of itself, the
Lenders and the L/C Issuer all rights and remedies available to it, the Lenders
and the L/C Issuer under the Loan Documents or applicable law or equity when any
such Event of Default has occurred and is continuing. The Administrative Agent
shall give notice to the Borrower under Section 9.1(c) promptly upon being
requested to do so by any Lender. The Administrative Agent, after giving notice
to the Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also
promptly send a copy of such notice to the other Lenders, but the failure to do
so shall not impair or annul the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 with respect to the Borrower has occurred
and is continuing, then all outstanding Loans shall immediately become due and
payable together with all other

 

-94-



--------------------------------------------------------------------------------

amounts payable under the Loan Documents without presentment, demand, protest or
notice of any kind, the obligation of the Lenders to extend further credit
pursuant to any of the terms hereof shall immediately terminate and the Borrower
shall immediately deliver to the Administrative Agent Cash Collateral in an
amount equal to 103% of the aggregate amount of each Letter of Credit then
outstanding, the Borrower acknowledging and agreeing that the Lenders would not
have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Lenders, and the Administrative Agent on their behalf, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any draws or other demands for payment have been made under any
of the Letters of Credit. In addition, the Administrative Agent may exercise on
behalf of itself, the Lenders and the L/C Issuer all rights and remedies
available to it, the Lenders and the L/C Issuer under the Loan Documents or
applicable law or equity when any such Event of Default has occurred and is
continuing.

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under any of Sections 2.2(b), 2.6(b), Section 2.12, 2.13, 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Secured Obligations. The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders. Subject to the terms of Sections 2.12 and 2.13, if the
Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 2.6(b), at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default exists. After all Letters of Credit have expired or
been cancelled and the expiration or termination of all Commitments, at the
request of the Borrower, the Administrative Agent shall release any remaining
amounts held in the Collateral Account following payment in full in cash of all
Secured Obligations.

 

-95-



--------------------------------------------------------------------------------

Section 9.5. Post-Default Collections. Anything contained herein or in the other
Loan Documents to the contrary notwithstanding (including, without limitation,
Section 2.6(b)), all payments and collections received in respect of the
Obligations and all proceeds of the Collateral and payments made under or in
respect of the Guaranty Agreements received, in each instance, by the
Administrative Agent or any of the Lenders after termination of the Commitments
as a result of an Event of Default shall be remitted to the Administrative Agent
and distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, verifying, protecting,
preserving or enforcing the Liens on the Collateral in protecting, preserving or
enforcing rights under the Loan Documents, and in any event including all costs
and expenses of a character which the Loan Parties have agreed to pay the
Administrative Agent under Section 13.4 (such funds to be retained by the
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(c) third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
(until the Administrative Agent is holding an amount of cash equal to 103% of
the then outstanding amount of all such L/C Obligations), and Hedging Liability,
the aggregate amount paid to, or held as collateral security for, the Lenders
and L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;

(d) fourth, to the payment of all other unpaid Secured Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Loan Documents (including, without limitation, Cash Management
Obligations) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and

(e) finally, to the Borrower or whoever else may be lawfully entitled thereto.

Section 9.6. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (j) or (k) of
Section 9.1, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstances referred to
in any such clause that did not, as of the last day of the most recent completed
fiscal quarter of the Borrower, have assets with a value in excess of 5% of the
consolidated total assets of the Borrower and the Subsidiaries and did not, as
of the four quarter period ending on the last day of such fiscal quarter, have
revenues exceeding 5% of the

 

-96-



--------------------------------------------------------------------------------

total revenues of the Borrower and the Subsidiaries (it being agreed that all
Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

 

SECTION 10. THE ADMINISTRATIVE AGENT.

Section 10.1. Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 10.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 10.3. Action by Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative

 

-97-



--------------------------------------------------------------------------------

Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law. The Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

(b) Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2, 9.2, 9.4, 9.5
and 13.3), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower, a
Lender, or the L/C Issuer.

(c) Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or L/C Issuer or
participant or any other Person to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

-98-



--------------------------------------------------------------------------------

Section 10.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 10.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Section 10.6. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor, which successor, so long as
no Event of Default shall have occurred and be continuing, shall be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed). Any successor Administrative Agent shall be a bank with an office in
the United States of America, or an Affiliate of any such bank with an office in
the United States of America. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above which successor, so long as no Event of Default shall have occurred and be
continuing, shall be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed). Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

-99-



--------------------------------------------------------------------------------

(b) With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. If on the Resignation Effective Date
no successor has been appointed and accepted such appointment, the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 11 and Section 13.4 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 10.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Upon a Lender’s written request, the Administrative Agent agrees to forward to
such Lender, when complete, copies of any field audit, examination, or appraisal
report prepared by or for the Administrative Agent with respect to the Borrower
or any Loan Party or the Collateral (herein, “Reports”). Each Lender hereby
agrees that (a) it has requested a copy of each Report prepared by or on behalf
of the Administrative Agent; (b) the Administrative Agent (i) makes no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Borrower and
the other Loan Parties and will rely significantly upon the books and records of
Borrower and the other Loan Parties, as well as on representations of personnel
of Borrower and the other Loan

 

-100-



--------------------------------------------------------------------------------

Parties, and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any other Person except
as otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold the Administrative
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

Section 10.8. L/C Issuer. The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 10 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 10, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer. Any resignation by the Person then acting as
Administrative Agent pursuant to Section 10.6 shall also constitute its
resignation or the resignation of its Affiliate as L/C Issuer except as it may
otherwise agree. If such Person then acting as L/C Issuer so resigns, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Loans or fund risk
participations in Reimbursement Obligations pursuant to Section 2.2. Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer (other than any rights to
indemnity payments or other amounts that remain owing to the retiring L/C
Issuer), and (ii) the retiring L/C Issuer shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents
other than with respect to its outstanding Letters of Credit, and (iii) upon the
request of the resigning L/C Issuer, the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of the resigning L/C
Issuer with respect to such Letters of Credit.

Section 10.9. Hedging Liability and Cash Management Obligations. By virtue of a
Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 13.2, as the case may be, any Affiliate of such Lender with whom the
Borrower or any other Loan Party has entered into an agreement creating Hedging
Liability or Cash Management Obligations shall be deemed a Lender party hereto
for purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranty Agreements as more fully set forth in Section 9.5.
In connection with any such distribution of payments and collections, or any
request for the release of the Guaranty Agreements and the

 

-101-



--------------------------------------------------------------------------------

Administrative Agent’s Liens in connection with the termination of the
Commitments and the payment in full of the Obligations, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Cash Management Obligations unless such
Lender has notified the Administrative Agent in writing of the amount of any
such liability owed to it or its Affiliate prior to such distribution or payment
or release of Guaranty Agreements and Liens.

Section 10.10. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

Section 10.11. Authorization to Enter into, and Enforcement of, the Collateral
Documents; Possession of Collateral. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders and the L/C Issuer to execute and
deliver the Collateral Documents and Intercreditor Agreement on behalf of each
of the Lenders, the L/C Issuer, and their Affiliates and to take such action and
exercise such powers under the Collateral Documents and the Intercreditor
Agreement as the Administrative Agent considers appropriate, provided the
Administrative Agent shall not amend the Collateral Documents or Intercreditor
Agreement unless such amendment is agreed to in writing by the Required Lenders.
Upon the occurrence of an Event of Default, the Administrative Agent shall take
such action to enforce its Lien on the Collateral and to preserve and protect
the Collateral as may be directed by the Required Lenders. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders and L/C Issuer. Each
Lender and L/C Issuer acknowledges and agrees that it will be bound by the terms
and conditions of the Collateral Documents and Intercreditor Agreement upon the
execution and delivery thereof by the Administrative Agent. The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders, the L/C Issuer or their Affiliates for any failure to
monitor or maintain any portion of the Collateral. The Lenders and L/C Issuer
hereby irrevocably authorize (and each of their Affiliates holding any Cash
Management Obligations and Hedging Liability entitled to the benefits of the
Collateral shall be deemed to authorize) the Administrative Agent, based upon
the instruction of the Required Lenders, to credit bid and purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted by the Administrative Agent (or any
security trustee therefore) under the provisions of the Uniform Commercial Code,
including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code, at
any sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 of the United States Bankruptcy Code, or at any sale
or foreclosure conducted by the Administrative Agent or any security trustee
therefore (whether by judicial action or otherwise) in accordance with
applicable law. Except as otherwise specifically provided for herein, no Lender,
L/C Issuer, or their

 

-102-



--------------------------------------------------------------------------------

Affiliates, other than the Administrative Agent, shall have the right to
institute any suit, action or proceeding in equity or at law for the foreclosure
or other realization upon any Collateral or for the execution of any trust or
power in respect of the Collateral or for the appointment of a receiver or for
the enforcement of any other remedy under the Collateral Documents; it being
understood and intended that no one or more of the Lenders or L/C Issuer or
their Affiliates shall have any right in any manner whatsoever to affect,
disturb or prejudice the Lien of the Administrative Agent (or any security
trustee therefor) under the Collateral Documents by its or their action or to
enforce any right thereunder, and that all proceedings at law or in equity shall
be instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders, the L/C Issuer, and their Affiliates. Each Lender and
L/C Issuer is hereby appointed agent for the purpose of perfecting the
Administrative Agent’s security interest in assets which, in accordance with
Article 9 of the Uniform Commercial Code or other applicable law can be
perfected only by possession. Should any Lender or L/C Issuer (other than the
Administrative Agent) obtain possession of any Collateral, such Lender or L/C
Issuer shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.

Section 10.12. [Reserved].

Section 10.13. Authorization of Administrative Agent to File Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents including, but not limited to, Sections 3.1, 4.4, 4.5,
and 13.4) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due

 

-103-



--------------------------------------------------------------------------------

the Administrative Agent under Sections 3.1 and 13.4. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or L/C Issuer or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or L/C Issuer in any such
proceeding.

 

SECTION 11. THE GUARANTEES.

Section 11.1. The Guarantees. To induce the Lenders and L/C Issuer to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Subsidiary party
hereto (including any Subsidiary executing an Additional Guarantor Supplement in
the form attached hereto as Exhibit F or such other form acceptable to the
Administrative Agent) and the Borrower (as to the Secured Obligations of another
Loan Party) hereby unconditionally and irrevocably guarantees jointly and
severally, as a primary obligor and not merely as a surety, to the
Administrative Agent, the Lenders, and the L/C Issuer and their Affiliates, the
due and punctual payment of all present and future Secured Obligations,
including, but not limited to, the due and punctual payment of principal of and
interest on the Loans, the Reimbursement Obligations, and the due and punctual
payment of all other Obligations now or hereafter owed by the Borrower under the
Loan Documents and the due and punctual payment of all Hedging Liability and
Cash Management Obligations, in each case as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including all interest, costs, fees,
and charges after the entry of an order for relief against the Borrower or such
other obligor in a case under the United States Bankruptcy Code or any similar
proceeding, whether or not such interest, costs, fees and charges would be an
allowed claim against the Borrower or any such obligor in any such proceeding);
provided, however, that, with respect to any Guarantor, its Guarantee of Hedging
Liability of any Loan Party shall exclude all Excluded Swap Obligations. In case
of failure by the Borrower or other obligor punctually to pay any Secured
Obligations guaranteed hereby, each Guarantor hereby unconditionally agrees to
make such payment or to cause such payment to be made punctually as and when the
same shall become due and payable, whether at stated maturity, by acceleration,
or otherwise, and as if such payment were made by the Borrower or such obligor.
Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual of collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection.

Section 11.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 11 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

-104-



--------------------------------------------------------------------------------

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Cash
Management Obligations or any other action permitted or authorized hereunder;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Loan Party or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Loan
Party or other obligor or of any other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which any Loan Party or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Loan Party or other obligor, regardless of what obligations of
any Loan Party or other obligor remain unpaid;

(g) any invalidity or unenforceability relating to or against any Loan Party or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Cash
Management Obligations or any provision of applicable law or regulation
purporting to prohibit the payment by any Loan Party or other obligor or any
other guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Cash Management Obligations; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this subsection, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 11.

Section 11.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 11 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by the Borrower and the other Loan Parties under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Cash Management Obligations shall have been paid in full.
If at any time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by any Loan Party or other
obligor or any guarantor under the Loan Documents or any agreement relating to
Hedging Liability or Cash Management

 

-105-



--------------------------------------------------------------------------------

Obligations is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of such Loan Party or other obligor or
of any guarantor, or otherwise, each Guarantor’s obligations under this
Section 11 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

Section 11.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Secured Obligations shall have been paid in full
subsequent to the termination of all the Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Secured Obligations and all other amounts payable by the Loan Parties
hereunder and the other Loan Documents and (y) the termination of the
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent, the Lenders, and the
L/C Issuer (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders and L/C Issuer (and their
Affiliates) or be credited and applied upon the Secured Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement.

Section 11.5. Subordination. Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or other Loan Party owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Secured Obligations. During the
existence of any Event of Default, subject to Section 11.4, any such
indebtedness, obligation, or liability of the Borrower or other Loan Party owing
to such Subordinated Creditor shall be enforced and performance received by such
Subordinated Creditor as trustee for the benefit of the holders of the Secured
Obligations and the proceeds thereof shall be paid over to the Administrative
Agent for application to the Secured Obligations (whether or not then due), but
without reducing or affecting in any manner the liability of such Guarantor
under this Section 11.

Section 11.6. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person against the Borrower or
any other Loan Party or other obligor, another guarantor, or any other Person.

Section 11.7. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 11 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 11 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 11.8. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other Loan Party or other obligor under
this Agreement or any other Loan Document, or under any agreement relating to
Hedging Liability or Cash Management Obligations, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such

 

-106-



--------------------------------------------------------------------------------

other Loan Party or obligor, all such amounts otherwise subject to acceleration
under the terms of this Agreement or the other Loan Documents, or under any
agreement relating to Hedging Liability or Cash Management Obligations, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request or otherwise with the consent of the
Required Lenders.

Section 11.9. Benefit to Guarantors. The Loan Parties are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of the Borrower and the other Loan Parties has a direct impact on
the success of each other Loan Party. Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder, and each
Guarantor acknowledges that this guarantee is necessary or convenient to the
conduct, promotion and attainment of its business.

Section 11.10. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 12. RESERVED.

 

SECTION 13. MISCELLANEOUS.

Section 13.1. Notices. (a) Notices Generally. Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

(i) if to the Borrower or any other Loan Party, to it at 550 West Adams Street,
Suite 900, Chicago, IL 60661, Attention of Richard Monto (Facsimile No.
(312) 346-2601; Telephone No. (312) 384-8090);

(ii) if to the Administrative Agent, to Bank of Montreal at 115 South LaSalle
Street, Attention of Greg Tomczyk (Facsimile No. (312) 293-4327; Telephone No.
(312) 461-7554;

(iii) if to the L/C Issuer, to it at Bank of Montreal, Attention of Greg Tomczyk
(Facsimile No. (312) 293-4327; Telephone No. (312) 461-7554), and if to any
other L/C Issuer, to it at the address provided in writing to the Administrative
Agent and the Borrower at the time of its appointment as an L/C Issuer
hereunder; and

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

 

-107-



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Sections 2.2,
2.3 and 2.6 if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Sections by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform. (i) Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the L/C Issuers and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for

 

-108-



--------------------------------------------------------------------------------

damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform
except to the extent that such damages, losses or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Administrative
Agent or any of its Related Parties. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any L/C Issuer by means of electronic communications
pursuant to this Section, including through the Platform.

Section 13.2. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments and the Loans at the time owing to
it or contemporaneous assignments to related Approved Funds that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the relevant Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified

 

-109-



--------------------------------------------------------------------------------

in the Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender with the same or better credit rating;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C) the consent of each L/C Issuer shall be required for any assignment in
respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any other Loan Party or any Loan Party’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the

 

-110-



--------------------------------------------------------------------------------

parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.4 and 13.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago, Illinois
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender (with regards to its own Loans and Commitments
only), at any reasonable time and from time to time upon reasonable prior
notice.

 

-111-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any other Loan Party or
any Loan Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the L/C Issuers and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.8 with respect to any payments
made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.4, and 4.5 (subject to the requirements and
limitations therein, including the requirements under Section 4.1(g) (it being
understood that the documentation required under Section 4.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.11 and 4.7 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.1 or 4.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.11 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.6 (Right of Setoff) as though it were a Lender; provided that such
Participant agrees to be subject to Section 13.7 (Sharing of Payments by
Lenders) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

-112-



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 13.3. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders (except
as otherwise stated below to require only the consent of the Lenders affected
thereby), and (c) if the rights or duties of the Administrative Agent or the
L/C Issuer are affected thereby, the Administrative Agent or the L/C Issuer, as
applicable; provided that:

(i) no amendment or waiver pursuant to this Section 13.3 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the default rate provided in Section 2.8
or to waive any obligation of the Borrower to pay interest or fees at the
default rate as set forth therein or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest or any fee payable hereunder;

(ii) no amendment or waiver pursuant to this Section 13.3 shall, unless signed
by each Lender, change the definition of Required Lenders, change the provisions
of this Section 13.3, change Section 13.7 in a manner that would affect the
ratable sharing of setoffs required thereby, change the application of payments
contained in Section 3.1 or 9.5, release all or substantially all of the value
of the Guarantors or all or substantially all of the Collateral (except as
otherwise provided for in the Loan Documents), or affect the number of Lenders
required to take any action hereunder or under any other Loan Document;

(iii) no amendment or waiver pursuant to this Section 13.3 shall, unless signed
by each Lender affected thereby, extend the Revolving Credit Termination Date,
or extend the stated expiration date of any Letter of Credit beyond the
Revolving Credit Termination Date; and

(v) no amendment to Section 11 shall be made without the consent of the
Guarantor(s) affected thereby.

 

-113-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Section 13.4. Costs and Expenses; Indemnification. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one firm (and, if necessary, one firm of local counsel in
each appropriate jurisdiction) counsel for the Administrative Agent), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including, without limitation, such fees and expenses incurred in
connection with (x) the creation, perfection or protection of the Liens under
the Loan Documents (including all title insurance fees and all search, filing
and recording fees) and (y) environmental assessments, insurance reviews,
collateral audits and valuations, and field exams as provided herein, (ii) all
reasonable out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the fees, charges and disbursements of one firm of counsel for the
Administrative Agent, and one firm of counsel for the Lenders and Issuing
Banks), any Lender or any L/C Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any other Loan Party as a
debtor thereunder).

(b) Indemnification by the Loan Parties. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer (each such Person, an “Indemnified Institution”) , and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of one counsel for all Indemnitees, taken as a whole, and, if
necessary, one firm of local counsel in each appropriate jurisdiction for all
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest, where an Indemnified Institution affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnified Institution)), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including any
third party or the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or

 

-114-



--------------------------------------------------------------------------------

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of
Administrative Agent (and any sub-agent thereof), any L/C Issuer, and their
Related Parties, the administration and enforcement of this Agreement and the
other Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any other Loan Party as a debtor thereunder), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto (including,
without limitation, any settlement arrangement arising from or relating to the
foregoing); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This subsection (b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that (i) the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by any of them to the Administrative Agent (or
any sub-agent thereof), any L/C Issuer or any Related Party or (ii) any
liabilities, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever are imposed on,
incurred by, or asserted against, Administrative Agent, the L/C Issuer or a
Related Party in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by Administrative
Agent, the L/C Issuer or a Related Party in connection therewith, then, in each
case, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), such Issuing Bank or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to any Issuing Bank solely in its
capacity as such, only the Lenders party to the Revolving Facility shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Lenders’ pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
such Lender’s share of the Revolving Credit Exposure at such time); and
provided, further, that the unreimbursed expense or indemnified loss, claim,
damage,

 

-115-



--------------------------------------------------------------------------------

liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), such Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 13.15.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each such party hereby waives,
any claim against any other party hereto (including any claim by or against any
Indemnitee), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent that such damages are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 13.5. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

Section 13.6. Right of Setoff. In addition to any rights now or hereafter
granted under the Loan Documents or applicable law and not by way of limitation
of any such rights, if an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates,

 

-116-



--------------------------------------------------------------------------------

irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 13.7. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to any Loan Party or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

-117-



--------------------------------------------------------------------------------

Section 13.8. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 13.9. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited to, Sections 4.1, 4.4, 4.5, and
13.4, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.

Section 13.10. Counterparts; Integration; Effectiveness.. (a) Counterparts;
Integration; Effectiveness. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 7.2, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement. For purposes of determining compliance with the conditions
specified in Section 7.2, each Lender and L/C Issuer that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender or L/C
Issuer unless the Administrative Agent shall have received notice from such
Lender or L/C Issuer prior to the Closing Date specifying its objection thereto.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronics Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 13.11. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

-118-



--------------------------------------------------------------------------------

Section 13.12. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 13.13. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries. NOTHING CONTAINED
HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION WHICH IS
PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND AGREEMENTS
CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE COVENANTS
AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

Section 13.14. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

 

-119-



--------------------------------------------------------------------------------

Section 13.15. Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and L/C Issuer hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer a
partnership, association, joint venture or other entity.

Section 13.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (a) (i) no fiduciary,
advisory or agency relationship between any Loan Party and its Subsidiaries and
the Administrative Agent, the L/C Issuer, or any Lender is intended to be or has
been created in respect of the transactions contemplated hereby or by the other
Loan Documents, irrespective of whether the Administrative Agent, the L/C
Issuer, or any Lender has advised or is advising any Loan Party or any of its
Subsidiaries on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the L/C Issuer, and the
Lenders are arm’s-length commercial transactions between such Loan Parties, on
the one hand, and the Administrative Agent, the L/C Issuer, and the Lenders, on
the other hand, (iii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent, the L/C Issuer, and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of its Affiliates, or any other Person; (ii) none of the Administrative Agent,
the L/C Issuer, and the Lenders has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the L/C Issuer, and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Loan Party and its Affiliates, and none of the Administrative
Agent, the L/C Issuer, and the Lenders has any obligation to disclose any of
such interests to any Loan Party or its Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the L/C Issuer, and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 13.17. Authorization to Release, Limit or Subordinate Liens or to
Release Guaranties. The Administrative Agent is hereby irrevocably authorized by
each of the Lenders, the L/C Issuer, and their Affiliates to, and shall
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 or which has otherwise been
consented to in accordance with Section 13.3), (b) release or subordinate any
Lien on Collateral consisting of goods financed with purchase money indebtedness
or under a Capital Lease to the extent such purchase

 

-120-



--------------------------------------------------------------------------------

money indebtedness or Capitalized Lease Obligation, and the Lien securing the
same, are permitted by Sections 8.7(a)(v) and 8.8(a)(iv), (c) reduce or limit
the amount of the indebtedness secured by any particular item of Collateral to
an amount not less than the estimated value thereof to the extent necessary to
reduce mortgage registry, filing and similar tax, (d) release Liens on the
Collateral following termination or expiration of the Commitments and payment in
full in cash of the Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit that have been Cash Collateralized to the satisfaction of
the Administrative Agent and relevant L/C Issuer) and, if then due, Hedging
Liability and Cash Management Obligations, and (e) release any Subsidiary from
its obligations as a Guarantor if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents or otherwise becomes
an Excluded Subsidiary.

Section 13.18. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by applicable Requirements of Law, in
such federal court. Each party hereto hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements. Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that the Administrative Agent, the
L/C Issuer or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any Guarantor or its respective properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 13.17(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopy or e-mail) in Section 13.1.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.

 

-121-



--------------------------------------------------------------------------------

Section 13.19. Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to any Loan Document or the transactions
contemplated thereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section.

Section 13.20. USA Patriot Act. Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.

Section 13.21. Confidentiality. Each of the Administrative Agent, the Lenders
and the L/C Issuers agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder to the extent
such disclosure is reasonably necessary in connection with such action or
proceeding, (provided that the Borrower shall be given notice thereof and a
reasonable opportunity to seek a protective court order with respect to such
Information prior to such disclosure (it being understood that the refusal by a
court to grant such a protective order shall not prevent the disclosure of such
Information thereafter); (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) with the consent of the
Borrower; or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from a
Loan Party or any of its Subsidiaries relating to a Loan Party or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is

 

-122-



--------------------------------------------------------------------------------

available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by a Loan Party or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

[SIGNATURE PAGES TO FOLLOW]

 

-123-



--------------------------------------------------------------------------------

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

“BORROWER” NEUTRAL TANDEM, INC.   /s/ David Zwick   Name: David Zwick   Title:
Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

“GUARANTORS”

NEUTRAL TANDEM-GVT, LLC

JJRR, LLC

LONG DISTANCE SAVINGS SOLUTIONS, LLC

NT NETWORK SERVICES, LLC

NEUTRAL TANDEM-ALABAMA, LLC

NEUTRAL TANDEM-ARIZONA, LLC

NEUTRAL TANDEM-ARKANSAS, LLC

NEUTRAL TANDEM-CALIFORNIA, LLC

NEUTRAL TANDEM-COLORADO, LLC

NEUTRAL TANDEM-DELAWARE, LLC

NEUTRAL TANDEM-FLORIDA, LLC

NEUTRAL TANDEM-GEORGIA, LLC

NEUTRAL TANDEM-HAWAII, LLC

NEUTRAL TANDEM-IDAHO, LLC

NEUTRAL TANDEM-ILLINOIS, LLC

NEUTRAL TANDEM-INDIANA, LLC

NEUTRAL TANDEM-IOWA, LLC

NEUTRAL TANDEM-KANSAS, LLC

NEUTRAL TANDEM-KENTUCKY, LLC

NEUTRAL TANDEM-LOUISIANA, LLC

NEUTRAL TANDEM-MAINE, LLC

NEUTRAL TANDEM-MARYLAND, LLC

NEUTRAL TANDEM-MASSACHUSETTS, LLC

NEUTRAL TANDEM-MICHIGAN, LLC

NEUTRAL TANDEM-MINNESOTA, LLC

NEUTRAL TANDEM-MISSISSIPPI, LLC

NEUTRAL TANDEM-MISSOURI, LLC

NEUTRAL TANDEM-MONTANA, LLC

NEUTRAL TANDEM-NEBRASKA, LLC

NEUTRAL TANDEM-NEVADA, LLC

NEUTRAL TANDEM-NEW HAMPSHIRE, LLC

NEUTRAL TANDEM-NEW JERSEY, LLC

NEUTRAL TANDEM-NEW MEXICO, LLC

NEUTRAL TANDEM-NEW YORK, LLC

NEUTRAL TANDEM-NORTH CAROLINA, LLC

NEUTRAL TANDEM-NORTH DAKOTA, LLC

NEUTRAL TANDEM-OKLAHOMA, LLC

NEUTRAL TANDEM-OREGON, LLC

NEUTRAL TANDEM-PENNSYLVANIA, LLC

NEUTRAL TANDEM-RHODE ISLAND, LLC

NEUTRAL TANDEM-SOUTH CAROLINA, LLC

NEUTRAL TANDEM-SOUTH DAKOTA, LLC

NEUTRAL TANDEM-TENNESSEE, LLC



--------------------------------------------------------------------------------

NEUTRAL TANDEM-TEXAS, LLC

NEUTRAL TANDEM-UTAH, LLC

NEUTRAL TANDEM-VERMONT, LLC

NEUTRAL TANDEM-VIRGINIA, LLC

NEUTRAL TANDEM-WASHINGTON, LLC

NEUTRAL TANDEM-WEST VIRGINIA, LLC

NEUTRAL TANDEM-WYOMING, LLC

NEUTRAL TANDEM-PUERTO RICO, LLC

NEUTRAL TANDEM-WASHINGTON, D.C., LLC

  /s/ David Zwick   Name: David Zwick   Title: Chief Financial Officer



--------------------------------------------------------------------------------

“ADMINISTRATIVE AGENT AND L/C ISSUER” BANK OF MONTREAL, as L/C Issuer and as
Administrative Agent   /s/ Gregory F. Tomczyk   Name: Gregory F. Tomczyk  
Title: Director



--------------------------------------------------------------------------------

“LENDERS” BANK OF MONTREAL   /s/ Gregory F. Tomczyk   Name: Gregory F. Tomczyk  
Title: Director